Exhibit 10.4

AMENDED AND RESTATED

LOAN SERVICING AND ADMINISTRATION AGREEMENT

This AMENDED AND RESTATED LOAN SERVICING AND ADMINISTRATION AGREEMENT (together
with all schedules and attachments hereto, the “Servicing Agreement”), effective
as of April 30, 2014 (the “Effective Date”), between SALLIE MAE BANK (the
“Bank”) and NAVIENT SOLUTIONS, INC. (herein called the “Servicer”).

WITNESSETH:

WHEREAS, the Bank holds certain government-guaranteed education loans and
certain Private Loans (as such term is defined below); and

WHEREAS, the Servicer is in the business of servicing education loans and
providing related services; and

WHEREAS, the Bank and the Servicer are currently parties to that certain Amended
and Restated Loan Origination and Management Services Agreement dated as of
February 1, 2010, as amended (the “Prior LOMSA”), pursuant to which the Servicer
is currently servicing such education loans on behalf of the Bank; and

WHEREAS, in conjunction with the corporate restructuring of the Bank’s and the
Servicer’s common parent company, SLM Corporation, the Bank and the Servicer
desire to amend and restate their agreement pursuant to which the Servicer will
continue the servicing of such loans, pursuant to the terms of this Servicing
Agreement;

NOW THEREFORE, in consideration of the mutual covenants herein contained and of
other valuable consideration, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

SECTION 1.1 Definitions. Wherever used in this Servicing Agreement, unless the
context clearly indicates a contrary intent, the following terms will have the
meanings indicated:

 

  (a) “Act” means, with respect to FFELP loans, Part B of Title IV of the Higher
Education Act of 1965, as amended (20 U.S.C. section 1071 et seq.), and in
effect from time to time, or any successor enactment thereto.

 

  (b) “Affiliate” means, with respect to a party hereto, an entity or person
who, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such party.

 

  (c) “Amount That Guarantor Would Have Paid” means the amount of money that the
Guarantor would have paid the Bank if the claim in question had been paid by the
Guarantor in accordance with, for government-guaranteed loans, the Act and the
guarantee agreement between the Bank and the Guarantor.

 

  (d) “Application” means an application, in any form authorized by the
applicable Program Rules, from a prospective Borrower for a Private Loan.

 

- 1 -



--------------------------------------------------------------------------------

  (e) “AUPs” has the meaning set forth in Section 5.1(e)(i).

 

  (f) “Bank” has the meaning set forth in the preamble of this Servicing
Agreement.

 

  (g) “Bank Customer Information” has the meaning set forth in
Section 5.1(f)(x)(A).

 

  (h) “Bank Default” has the meaning set forth in Section 8.2.

 

  (i) “Bank Security Requirements” has the meaning set forth in Section 5.1(f).

 

  (j) “Borrower” means the obligor on a Loan, and includes any Cosigner.

 

  (k) “Borrower Benefits” are those benefits granted to certain borrowers as
more fully set forth in Attachment 8.

 

  (l) “Career Training Loan” means a loan for career training offered under the
Program Rules of a specific program approved by the Servicer for servicing
hereunder, as the same may be amended from time to time by written agreement of
the Bank and the Servicer.

 

  (m) “Collection Costs” mean collection costs that are authorized to be charged
to the Borrower by the Act, Regulations, promissory notes, the applicable
Program Rules or applicable law.

 

  (n) “Confidential Information” means all information (including, without
limitation, Bank Customer Information), technical data or know-how, in whatever
form, which the Bank transmits to the Servicer in any manner, even if disclosed
to the Servicer prior to the Effective Date, relating to the properties,
customers, business activities or operations of the Bank, including, without
limitation, (i) all confidential or “proprietary” information of the Bank
disclosed in writing or other tangible form, including, without limitation, all
customer data and information, trade secrets, patents, specifications, know-how,
designs, drawings, sketches, models, notes, documents, samples, reports, plans,
forecasts, methods of doing business, current or historical data, computer
software and programs, codes and all other technical, financial or business
information; (ii) all information of the Bank that is not known to the public,
without regard to the form in which such information is disclosed; (iii) any and
all of the foregoing which is prepared by the Servicer or its employees or
agents that contains, reflects or is based upon, in whole or in part, any of the
Confidential Information; and (iv) the contents of discussions and negotiations
between the parties concerning this Agreement. Confidential Information shall
not include information that the Servicer can demonstrate: (A) is or (through no
improper action or inaction by the Servicer or any affiliate, agent, consultant
or employee of the Servicer) becomes part of the public domain; (B) was lawfully
in the possession of or known by the Servicer on a non-confidential basis prior
to the time of disclosure by the Bank (and such prior possession or knowledge
can be demonstrated by written documentation); (C) was received on a
non-confidential basis from a third party having a lawful right to disclose such
information; or (D) was independently developed by the Servicer without
reference to or use of the Confidential Information as demonstrated by the
Servicer’s records.

 

- 2 -



--------------------------------------------------------------------------------

  (o) “Consolidation Loan” means a Loan made pursuant to and in full compliance
with Section 428C of the Act, which is insured or guaranteed pursuant to
Subsection 428C(a)(2) thereof to the maximum extent such Loans are insurable by
the Secretary as of the disbursement date.

 

  (p) “Cosigner” includes any person whose signature is requested as a condition
to granting credit to a Borrower, or as a condition for forbearance on
collection of a Borrower’s obligation that is in default.

 

  (q) “Depository Account” means an account or accounts owned or maintained by
the Servicer into which all funds collected on behalf of the Bank shall be
deposited in the first instance. The Depository Account may be a pooled account
in which funds collected for the purposes of this Servicing Agreement are
commingled with other funds.

 

  (r) “EFT” means electronic funds transfer processes.

 

  (s) “FDR” means the First Data Resources servicing platform of First Data
Corporation, a subcontractor of both the Servicer and the Bank.

 

  (t) “FFELP” means the Federal Family Education Loan Program authorized
pursuant to the Act.

 

  (u) “FFELP Loan” means any loan that is made pursuant to the FFELP program
authorized by the Act, including, without limitation, Consolidation Loans made
under Section 428C of the Act.

 

  (v) “GLB Requirements” means the Federal Trade Commission’s Privacy of
Consumer Financial Information; Final Rule (16 CFR 313) (the “FTC Final Rule”),
the Joint Banking Agencies’ Privacy of Consumer Financial Information; Final
Rule (12 CFR Parts 40, 216, 332 and 573) (the “Banking Agency Regulation P”), or
the Consumer Financial Protection Bureau’s Privacy of Consumer Financial
Information (Regulation P) (12 CFR 1016) (the “CFPB Regulation P”), as
applicable, each implementing Title V of the Gramm-Leach-Bliley Act, Public Law
106-102.

 

  (w) “Guarantee Agency” or “Guarantor” means (i) for FFELP Loans, an entity
authorized to guarantee FFELP Loans under the provisions of the Act and (ii) for
Private Loans, an entity that enters into a guarantee or insurance agreement
with the Bank.

 

  (x) “Indemnified Party” has the meaning set forth in Section 10.4.

 

  (y) “Indemnifying Party” has the meaning set forth in Section 10.4.

 

  (z)

“Identified Funds” means a payment or payments received by Servicer from any
third party and which is identified by Servicer as a payment or payments made on
account of a specific Loan, including, without limitation: (i) a payment of
principal, interest, or other charges or fees; (ii) a guarantee claim payment;
(iii) the return of previously

 

- 3 -



--------------------------------------------------------------------------------

  negotiated proceeds of a wholly or partially canceled Loan; (iv) the return of
a guarantee/insurance premium on account of a wholly or partially canceled Loan;
(v) Returned Check Charges, Late Fees, and Collection Costs (as defined herein);
and (vi) other fees and charges that are permitted by the Act or the Regulations
or the applicable promissory note.

 

  (aa) “Information Security Program Requirements” has the meaning set forth in
Section 5.1(f)(x)(B).

 

  (bb) “Insolvency Event” shall mean with respect to a party, the existence of
any of the following conditions: (i) a petition in bankruptcy or insolvency
regarding the party shall be filed; (ii) the party shall admit in writing its
inability to pay its debts generally; (iii) the party shall make a general
assignment for the benefit of creditors; (iv) any proceeding shall be instituted
by the party seeking relief by such party, as debtor, under any bankruptcy or
insolvency legislation, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts,
or seeking the entry of an order for the appointment of a receiver, trustee, or
other similar official for it or for any substantial part of its property; or
(v) any of the foregoing actions shall be instituted against a party and not
dismissed within sixty (60) days or a party shall take any corporate action to
authorize any of the actions set forth herein. “Bank Insolvency Event” means an
Insolvency Event with respect to the Bank or an entity of which the Bank is a
wholly-owned subsidiary. “Servicer Insolvency Event” means an Insolvency Event
with respect to the Servicer or an entity of which it is a wholly-owned
subsidiary.

 

  (cc) “LARS” means the Lender’s Request for Payment of Interest and Special
Allowance (LARS), formerly known as ED Form 799. This is applicable to loans
made under the FFELP.

 

  (dd) “Late Fees” means late fees that are permitted by the Act or the
Regulations or the applicable promissory notes.

 

  (ee) “Loan” means any of, and “Loans” means all of, the FFELP Loans
(including, without limitation, Consolidation Loans), and Private Loans
(including, without limitation, Career Training Loans) serviced pursuant to the
provisions of this Servicing Agreement.

 

  (ff) “Loan Documentation” means all attachments and other documentation
relating to a Loan that are in the possession of the holder, or an agent of the
holder. Without limiting the generality of the foregoing, the Loan Documentation
for any Loan may include, as applicable:

 

  i. A copy of the Borrower’s Application;

 

  ii. The notice of guarantee or other proof of guarantee of the Loan by a
Guarantor;

 

  iii.

Evidence of all other documentation necessary to establish the diligent
origination of the Loan in accordance with the Act and the Regulations (for

 

- 4 -



--------------------------------------------------------------------------------

  FFELP Loans) or the applicable Program Rules (for Private Loans), including
but not limited to Customer Identification Program (CIP) documentary
verification evidence, FICO score or credit bureau reports and record of any
denials;

 

  iv. The Note or a true copy thereof;

 

  v. Evidence of full disbursement;

 

  vi. Evidence of all other documentation necessary to establish the diligent
servicing of the Loan in accordance with the Act and the Regulations (for FFELP
Loans) or the applicable Program Rules (for Private Loans), including CIP and
e-sign verification documentation;

 

  vii. An assignment or endorsement of the Note;

 

  viii. Loan denial documentation;

 

  ix. For purposes of sale of a Loan to the Servicer’s designee, Loan
Documentation shall also include:

 

  (A) An assignment or endorsement of the Note to Servicer’s designee; and

 

  (B) Evidence of authority of the Bank to convey the Loan and the rights
thereto.

 

  (bb) “Material Guarantee Breach” has the meaning set forth in Section 9.1(a).

 

  (cc) “Monetary Breach” has the meaning set forth in Section 12.4.

 

  (dd) “Note” or “Promissory Note” means (i) for a FFELP Loan, the form
promissory note (in a form approved under the Act) pursuant to which a Borrower
obtains a FFELP Loan, and (ii) for a Private Loan, the form promissory note
applicable to the particular loan program pursuant to which a Borrower obtains
such Private Loan. A “Master Promissory Note” or “MPN” denotes the form
promissory note that allows Borrowers to receive, in addition to initial loans,
additional loans for the same or subsequent periods of enrollment through a
student confirmation process approved under the Act.

 

  (ee) “Originate,” “originated,” “originating,” or “origination,” used in
connection with prospective or approved Loans includes any or all of the
following: application processing, guarantee processing, credit analysis (when
applicable), and disbursement processing (including multiple disbursements).

 

  (ff) “Other Agreements” has the meaning set forth in Section 10.1(a).

 

  (gg) “Payment Processing Day” means any day other than a Saturday, Sunday, or
a day on which the banking institutions in the city in which a payment is
received or a disbursement hereunder must be initiated are authorized or
required by law or executive order to close.

 

- 5 -



--------------------------------------------------------------------------------

  (hh) “PCI” and “DSS” have the respective meanings set forth in Section 5.1(k).

 

  (ii) “Preferred Stock Period” has the same meaning ascribed to such term in
the Separation and Distribution Agreement.

 

  (jj) “Previously Serviced Loan” shall mean any Private Loan that was serviced
by the Servicer under the Prior LOMSA and/or under this Servicing Agreement the
servicing of which is subsequently deconverted to the Bank or its Affiliate for
servicing on or after the Effective Date, but for which the Servicer remains in
possession of relevant historical data, including but not limited to Borrower
servicing histories and the form promissory notes applicable to the particular
Private Loan program pursuant to which the Borrower obtained such Private Loan.

 

  (kk) “Prior LOMSA” has the meaning set forth in the recitals to this Servicing
Agreement.

 

  (ll) “Private Loan” means an education loan not guaranteed by the government
and offered by a lender under the terms of a specific program approved by the
Servicer for servicing hereunder, as described in Attachment 5, as the same may
be amended from time to time by written agreement of the Bank and the Servicer.

 

  (mm) “Program Rules” means the regulations, and rules, documents or manuals
adopted by the Bank that govern any Private Loan program (including Career
Training Loans), as amended from time to time, provided such materials have been
delivered to and approved in writing by the Servicer.

 

  (nn) “Receipts Account” means an account beneficially owned by the Bank and
designated by the Bank as the account to which the Servicer shall transfer funds
collected on behalf of the Bank from Borrowers, Guarantee Agencies, and the
Secretary.

 

  (oo) “Refund Account” means an account or accounts owned or maintained by the
Servicer from which refunds are made to Borrowers and others entitled thereto in
connection with payments related to Loans.

 

  (pp) “Regulation” or “Regulations” means any rule, regulation, interpretation,
instruction or procedure issued and in effect from time to time by the Secretary
under the Act or by a Guarantee Agency with respect to FFELP Loans guaranteed by
it, and, with regard to Private Loans, and as applicable to FFELP Loans, all
state and federal consumer credit laws and their respective interpretive and
implementing rules and regulations.

 

  (qq) “Returned Check Charges” means charges for the processing of a Borrower’s
check or other payment that is returned because of insufficient funds.

 

  (rr) “Secretary” means the U.S. Secretary of Education or his or her delegate
or successor under the Act.

 

  (ss) “Security Audit” has the meaning set forth in Section 5.1(h).

 

- 6 -



--------------------------------------------------------------------------------

  (tt) “Security Incident” has the meaning set forth in Section 5.1(g).

 

  (uu) “Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement dated as of April     , 2014 among SLM Corporation, New
BLC Corporation, and Navient Corporation.

 

  (vv) “Service,” “services,” “serviced,” or “servicing” used in connection with
a Loan or Loans means the process and procedures required of the Servicer or a
lender with respect to such Loan or Loans pursuant to the terms of the Act or
the Regulations (for a FFELP Loan) or the applicable Program Rules that are
delivered to and approved by the Servicer (for a Private Loan).

 

  (ww) “Servicer” has the meaning set forth in the preamble of this Servicing
Agreement.

 

  (xx) “Servicer Default” has the meaning set forth in Section 9.2.

 

  (yy) “Service Performance Measures” means the specific activity-related
measures set forth in Attachment 2 hereto.

 

  (zz) “Servicing Agreement” means this Amended and Restated Loan Servicing
Agreement.

 

  (aaa) “Special Allowance” means amounts paid by the Secretary to the holder of
a Loan as authorized and calculated under Section 438 of the Act.

 

  (bbb) “Split-Account Loan” means a Private Loan held by the Bank where the
same Borrower account also has at least one private loan held by the Servicer or
an Affiliate of the Servicer.

 

  (ccc) “Subcontractors” means all agents, contractors, subcontractors, and
vendors that perform services that are used by the Servicer to service the Loans
pursuant to the terms of this Servicing Agreement.

 

  (ddd) “Term” has the meaning set forth in Section 7.1(a).

 

  (eee) “Transition Services Agreement” means that certain Transition Services
Agreement dated as of April     , 2014 between the Servicer and SLM Corporation.

 

  (fff) “Transition Services Period” means the period beginning on the Effective
Date and ending on the date upon which the parties to the Transition Services
Agreement agree that the separation of loan servicing systems covered by
Schedule 2 thereof has been completed.

ARTICLE TWO

AMENDMENT AND RESTATEMENT; CUSTODY AND TITLE

SECTION 2.1 Amendment and Restatement. As of the Effective Date, the Prior LOMSA
is hereby amended and restated in its entirety with the terms and conditions of
this Servicing Agreement.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 2.2 Custody and Title.

(a) Loans Previously Serviced by Servicer. Except as set forth in subsection
(d) below, the Servicer, as agent for the Bank, shall maintain custody of the
Loan Documentation relating to those Loans serviced by Servicer on behalf of the
Bank on or before the Effective Date, where the Loan Documentation was delivered
to (or already in the possession of) the Servicer.

(b) Custody of Loan Documentation by Guarantee Agency. The covenants set forth
in (a) and (b) of this Section 2.2 are qualified to the extent any Guarantee
Agency, as a part of its program, maintains custody of promissory notes or other
Loan Documentation. The Servicer makes no representation or warranty with
respect to custody and maintenance of promissory notes or other Loan
Documentation held by the Guarantee Agency as of the Effective Date or
thereafter.

(c) Collateral Identification. The Servicer, as agent for the Bank, shall ensure
that all loans identified by the Bank to be used as pledged collateral to secure
federal funding, and for which the Servicer maintains the Loan Documentation on
behalf of the Bank, are clearly identified as collateral by all of the
following: (i) labeling file cabinet(s) which contain the pledged loan
documents, (ii) posting a highly visible sign in the area where the pledged
loans are located, with wording prescribed and approved by the Bank, and
(iii) electronic notation to flag pledged loans on the Servicer’s loan system.

(d) Title to Loans. Delivery of Loans or Loan Documentation to the Servicer
hereunder and/or custody of the Loans, and/or servicing activities contemplated
hereby, shall not be deemed to convey to the Servicer any of the Bank’s
beneficial or legal ownership interest in the Loans. The Servicer recognizes
that the Bank has beneficial and legal ownership of the Loans, the Loan
Documentation therefore, and the rights and benefits pertaining thereto.

(e) Custody of Loan Documentation for Previously Serviced Loans. The Servicer
shall maintain custody of any Loan Documentation in its possession as of the
Effective Date pertaining to the Previously Serviced Loans. From time to time
upon request from the Bank, the Servicer will deliver to the Bank physical
original copies, or if such physical original copies do not exist, imaged copies
of Loan Documentation, including but not limited to Borrower servicing histories
and the form promissory notes applicable to the particular loan programs
pursuant to which the Borrowers obtained such Private Loans. With the exception
of documentation requested relating to the US Patriot Act or Bank Secrecy Act
(“BSA”), the Servicer will make a commercially reasonable effort to provide the
requested documentation to the Bank within seven (7) business days after
receiving a request from the Bank; provided, however, that, if the volume of
documentation requested pursuant to this Section 2.2(e) shall cause the Servicer
to be unable to comply with such seven (7) business day delivery obligation
without significant additional burden or expense, such delivery obligation may
be modified or extended by consent of the parties hereto, with such consent not
to be unreasonably withheld. With regard to documentation requested relating to
the US Patriot Act or BSA, Servicer shall provide those documents to the Bank
within 96 hours. Requests for information pertaining to ten (10) or more
Borrower accounts in any given thirty (30) day period will be provided to the
Bank for a fee equal to the Servicer’s cost to comply with the request, plus
twenty percent (20%).

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE THREE

SERVICING

SECTION 3.1 General Obligations of the Servicer. From and after the Effective
Date, the Servicer will service: (a) all FFELP Loans that are serviced by the
Servicer or its Affiliate on the Bank’s behalf immediately prior to the
Effective Date; (b) all Split-Account Loans that are serviced by the Servicer or
its Affiliate on the Bank’s behalf immediately prior to the Effective Date
(provided, however, in accordance with Section 3.6 hereof, that during the
Transition Services Period, the Transition Services Agreement shall govern the
servicing of such Split-Account Loans); and (c) such other Loans that the
parties mutually agree are to be serviced hereunder. The parties acknowledge
that all Private Loans held by the Bank that are not Split-Account Loans and
that were previously serviced by the Servicer or its Affiliate under the Prior
LOMSA shall not be serviced under this Servicing Agreement; provided, however,
that the Servicer’s obligations under Section 2.2(e) shall apply to all such
Loans in their capacity as Previously Serviced Loans. The Servicer, as agent for
the Bank, shall maintain custody of the Loan Documentation unless custody shall
be maintained by the Guarantee Agency; shall manage, service, administer and
make collections on the Loans; shall maintain records with respect to all Loans;
and shall make reports as specified in Attachment 3 hereto (Servicer Reporting),
except as may be otherwise agreed upon by the Bank. The Servicer shall
(i) attempt to collect payments from the obligors of the Loans as and when the
same shall become due and payable (including Returned Check Charges, Late Fees,
and Collection Costs, but the Servicer is authorized to waive such items in its
reasonable discretion in accordance with applicable Lending Policies);
(ii) submit, pursue and collect guarantee claims with respect to the Loans from
the Guarantee Agencies as and when the same shall become due and payable;
(iii) take all other steps mandated by the Act or the Regulations (for FFELP
Loans) or applicable Program Rules (for Private Loans) in connection with
third-party servicing and necessary to preserve the guarantee of a Loan under
the Act; (iv) process all deferrals and forbearances; (v) collect on Loans in a
diligent manner and also as required under the Act or Regulations or the
applicable Program Rules (as applicable); (vi) at the request of the Bank and
based upon procedures agreed to by the parties, provide cure servicing, that is,
where, without the fault of the Servicer, the guarantee of a Loan has been lost
or impaired, or the Servicer has determined that the guarantee of a Loan has
been lost or impaired, take reasonable steps for the purpose of reinstating the
guarantee; (vii) prepare and transmit to the Bank all necessary information for
interest subsidy and Special Allowance billing applicable to the Loans; and
(viii) perform fraud monitoring, investigation, and reporting, including the
preparation of Suspicious Activity Reports (SARs). Servicer will also administer
the Borrower Benefits as set forth in Attachment 8.

SECTION 3.2 Establishment and Authorization for Use of the Receipts Account. The
Bank shall provide the Servicer with all authorizations and information, and
shall take all such further steps as may be necessary, in order to authorize and
enable the Servicer to initiate the movement of funds to and from the Receipts
Account by EFT. The Servicer shall not use its access to the Receipts Account
except for the purposes expressly authorized in this Servicing Agreement.

SECTION 3.3 Collections. The Servicer will use reasonable efforts to collect, on
behalf of the Bank, pursuant to the Act and the Program Rules standards, all
payments with respect to any Loan from the Borrower, any party responsible for
payments as a Guarantor or Cosigner of the Loan, school (refunds, voids) and the
Guarantee Agency. Should Servicer collect from a Bank customer who is also a
Servicer customer, Servicer will treat the Bank’s account(s) with the same rigor
it employs for its own, and shall not treat Servicer’s accounts in a manner more
favorably than the Bank’s.

 

- 9 -



--------------------------------------------------------------------------------

(a) Identified Funds: Deposit and Transfer. Not later than the first Payment
Processing Day that any payment received from a third party becomes Identified
Funds, the Servicer will deposit the payment into the Depository Account. The
Servicer will post the payment and initiate EFT transfer of Identified Funds to
the Receipts Account within one Payment Processing Day after deposit to the
Depository Account; provided, however, that Servicer may withhold for their
proper purpose amounts needed to offset previous overpayments to the Receipts
Account and to effect any other adjustment reasonably deemed necessary by the
Servicer to resolve an account balance discrepancy, including, by way of
example, but without limitation, (i) overpayments resulting from a Borrower
payment received after a guarantee claim has been processed for the same
account, (ii) overpayments resulting from overestimated balances due to retire
or consolidate Loans, (iii) payments mistakenly recognized as Identified Funds,
wholly or in part, (iv) overdue servicing fees and charges as authorized in
Section 8.2, below, and (v) Returned Check Charges and Collection Costs pursuant
to subsection (c), below. Monies so withheld may be transferred to the Refund
Account or otherwise transferred to the proper party.

(b) Unidentified Funds: Processing. Payments received by the Servicer, which are
not readily identified as payments on account of a particular Loan because of
the omission or absence of a scannable coupon or billing statement, or other
reason, will be further processed manually. Payments that are ultimately
recognized as payments on account of a particular Loan become Identified Funds
and will be posted and transferred in accordance with the provisions of
subparagraph (a), above. The Servicer will be responsible for escheating funds
which, after reasonable due diligence, remain unidentifiable.

(c) Charges to Borrower for Servicer’s Account. The Servicer is authorized to
charge to and collect from any Borrower, for the Servicer’s account, such
reasonable sums as agreed to by the Bank and the Borrower in appropriate
disclosures to compensate it for (i) activities that would not be necessary
except for a special request made by the Borrower or conduct of the Borrower
inconsistent with the terms of the contract between the Bank and the Borrower
(for example, but without limitation, Returned Check Charges, Collection Costs,
and retrieval and transmittal to Borrower of Borrower’s payment history or
amortization schedule). To the extent of any Identified Funds attributable to a
Loan, and from the first monies collected, the Servicer shall be entitled to
retain Returned Check Charges and Collection Costs applicable to that Loan and,
solely with respect to FFELP Loans, fifty percent (50%) of the Late Fees
applicable to that Loan. Late Fees applicable to Private Loans shall be the
property of the Bank.

SECTION 3.4 Reports. The Servicer will make available to the Bank on a periodic
basis as agreed to by the parties, reports, data extracts, and data tapes
substantially in the form prepared as of the date hereof (or as modified if
necessary to comply with the Act, the Regulations, the applicable Program Rules
or the federal laws or as otherwise permitted by this Servicing Agreement) by
the Servicer and generated by the Servicer’s servicing system. Except as
otherwise provided herein, the Servicer shall also, for and on behalf of the
Bank, file all statements, reports and bills required to be submitted to the
Secretary, the Guarantee Agency, any other governmental agency or any other
entity pursuant to the Act or the Regulations. In addition, the Servicer will
provide the Bank with necessary documentation and information and assist the
Bank in the Bank’s response to any inquiry or investigation by any governmental
agency.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 3.5 LARS Information. With respect to all FFELP Loans serviced
hereunder, the Servicer shall, within twenty (20) days after the end of each
calendar quarter, prepare and (i) deliver to the Secretary, in such manner as
the Secretary requires, all necessary information for interest subsidy and
Special Allowance billing, and (ii) make available to the Bank, a summary report
showing the interest and Special Allowance information that was reported to the
Secretary on the Lender’s behalf. In addition, the Servicer will provide the
Bank with a copy of its annual Servicer Audit Report (as set forth on Attachment
1) to assist the Bank in its preparation and filing of the Bank’s Lender
Compliance Attestation Examination reports.

SECTION 3.6. Transition Services Period. During the Transition Services Period,
certain servicing activities that the Servicer might otherwise be required to
provide pursuant to this Servicing Agreement may be covered by the Transition
Services Agreement. In such event, the applicable provisions of the Transition
Services Agreement shall control, and the affected provisions of this Servicing
Agreement shall be inoperative with respect to such servicing activities.
Following the termination of the Transition Services Period, any provisions of
this Servicing Agreement that may have been inoperative during such time,
pursuant to the immediately preceding sentence, shall again become operative in
accordance with their terms and conditions under this Servicing Agreement for
the remainder of the Term.

SECTION 3.7 Obligations of the Bank.

(a) Forwarding Communications and Payments. If the Bank receives any
communications regarding a Loan, it will promptly forward those communications
to the Servicer in the manner in which the Servicer reasonably designates. The
Bank will also promptly forward to the Servicer any payments the Bank receives
on account of a Loan.

(b) Authorization and Power of Attorney. The Bank hereby authorizes the Servicer
on behalf of the Bank to communicate as the Bank’s agent with the school,
Borrower, Guarantee Agency, and the United States Department of Education by
electronic means or otherwise, to issue checks and electronically disburse funds
as contemplated herein, to exchange information pursuant to the Act and
Regulations with credit bureau organizations selected by the Servicer, and to do
or perform any other act for the purpose of carrying out its obligations of
servicing Loans. The Bank hereby appoints the Servicer as its lawful
attorney-in-fact to sign in the name of the Bank such documents as are necessary
for the Servicer to perform its obligations as contemplated under this Servicing
Agreement. Each party will provide to the other specimen authorized signatures
upon request. The Bank will also execute a specific power-of-attorney covering
the foregoing if required by a Guarantee Agency, or otherwise as the Servicer
may reasonably request.

(c) Guarantee Agency Agreements. The Bank will furnish the Servicer with copies
of all agreements between the Bank and any Guarantee Agency or other party
affecting the Loans serviced under this Servicing Agreement.

(d) Bank Identification Numbers. The Bank shall secure, provide and maintain all
necessary U.S. Department of Education lender identification numbers sufficient
to support the duties and obligations of the Bank and the Servicer under the
terms of this Servicing Agreement and Guarantor requirements.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 3.8 Inquiries and Complaints. Each party will cooperate with the other
as necessary to respond promptly and appropriately to any inquiries and
complaints from any source, including social media, e-mail, letter, etc., from
the Borrower, the Guarantee Agency, the Secretary, the Borrower’s school, or any
government or regulatory agency regarding Loans that the Servicer is servicing
for the Bank. It is anticipated that all complaint responses shall be drafted by
the Servicer, subject to the Bank’s approval (provided, however, that if the
Servicer does not receive comment back from the Bank within one (1) business day
after the Servicer has delivered the draft response to the Bank, the Bank’s
approval shall be deemed to have been given and the Servicer may proceed with
submitting the response). However, the Bank reserves the right to respond to
complaints (with information in order to so respond to be supplied by the
Servicer) if required by the Bank’s regulators. To the extent allowed by law,
each party will promptly notify the other if it receives any inquiries or
complaints from the Borrower, the Guarantee Agency, the Secretary, the
Borrower’s school, or any government or regulatory agency regarding Loans that
the Servicer is servicing for the Bank. Each party will advise the other within
five (5) business days after such party’s receipt of any preliminary finding or
final report related to a review done by the Secretary or a Guaranty Agency
pertaining to Loans serviced under this Servicing Agreement.

ARTICLE FOUR

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Servicer’s Representations and Warranties. The Servicer represents
and warrants the following to the Bank:

(a) The Servicer is duly organized and qualified to do business in each
jurisdiction in which qualification is required for the activities contemplated
by this Servicing Agreement. The execution and performance of this Servicing
Agreement has been duly authorized by all necessary action and does not and will
not contravene any provision of law, rule or regulation applicable to the
Servicer. The Servicer is eligible under the Act and the Regulations to service
the Loans.

(b) This Servicing Agreement constitutes a legal, valid and binding obligation
of the Servicer enforceable in accordance with its terms subject to bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally and
subject to equitable principles.

SECTION 4.2 Bank’s Representations and Warranties. The Bank represents and
warrants the following to the Servicer:

(a) The Bank is duly organized and qualified to do business in each jurisdiction
in which qualification is required for the activities contemplated by this
Servicing Agreement. The execution and performance of this Servicing Agreement
has been duly authorized by all necessary action and does not and will not
contravene any provision of law, rule or regulation applicable to the Bank.

(b) This Servicing Agreement constitutes a legal, valid and binding obligation
of the Bank, enforceable in accordance with its terms subject to bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally and
subject to equitable principles.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE FIVE

COVENANTS

SECTION 5.1 Servicer’s Covenants. The Servicer covenants and agrees that:

(a) The Servicer will (or will cause its subservicer or Subcontractor to)
furnish specific Loan information to the Bank on request, will retain the Loan
documents and all computer and manual records, receipts, tapes and other papers
delivered to, acquired by or generated by the Servicer with respect to the
Loans, and will not destroy or dispose of them, or use the information contained
therein or disclose the contents thereof to others except as required or
permitted under this Servicing Agreement or as required by law. All such
documents, records, receipts, tapes and papers must be retained by the Servicer
until the end of any period required by law, including the Act, the Regulations,
the US Patriot Act and the Internal Revenue Code and any regulations issued
thereunder. The Loan documents, records, receipts, tapes and papers must be kept
in a manner to enable delivery to the Bank upon request on a timely basis;
however, unless Loan documents, records, receipts, tapes and papers relating to
the Loans are required to be maintained in paper form pursuant to the Act,
Regulations, or the applicable Program Rules (as applicable), or other
applicable state or federal law, the Servicer is authorized to destroy and
dispose of any of them, provided that the Servicer has retained them in
retrievable imaged form or has recorded their contents electronically and
integrated such contents into the Servicer’s data base pertaining to the Loans
such that they are easily retrievable. In the event that the Bank requests that
the Servicer retain the aforementioned Loan documents, records, receipts, tapes
and papers for a period longer than is set forth above, the Servicer shall do so
at the Bank’s expense, billed as a special service in accordance with Attachment
1.

(b) The Servicer will (or will cause its subservicer or Subcontractor to)
furnish call recordings with respect to the Loans to the Bank on request, will
retain the call recordings with respect to the Loans in accordance with the
Servicer’s call retention policy (which as of the Effective Date is for a period
of thirty (30) days) or as otherwise required by law or as otherwise required by
regulators (provided, however, that if the longer period is due to a regulatory
requirement placed on the Bank and not the Servicer, then the Servicer shall do
so at the Bank’s expense, billed as a special service in accordance with
Attachment 1), and will not use the information contained therein or disclose
the contents thereof to others except as required or permitted under this
Servicing Agreement or as required by law.

(c) The Servicer will permit the Bank during normal business hours to gain
real-time access to electronic information and data relating to the Loans, in
accordance with the applicable provisions of Attachment 4 (Data Access for
Owners and Borrowers).

(d) The Servicer will make appropriate provision for physical security of its
data processing and record retention systems. The physical security provisions
will, at a minimum, restrict physical access to any and all Bank data to only
those individuals who have a legitimate business need to access the data.
Physical security controls will be tested on a regular basis to make sure that
only authorized individuals have physical access to the Bank’s data.

(e) The Servicer will make appropriate provision for data back-up and
off-premises storage of Bank data. The Servicer will promptly regenerate any
lost, erased or destroyed data. In the event of a disaster, the Servicer agrees
to implement a disaster recovery plan, in

 

- 13 -



--------------------------------------------------------------------------------

conformance with Attachment 6, that will enable it to conduct due diligence
(except to the extent that any applicable Guarantor waives due diligence as to
it) and payment processing within fifteen (15) Payment Processing Days and to
regain all other aspects of its ability to service the Loans within thirty
(30) days after the occurrence of a disaster.

(f) The Servicer will maintain appropriate information security controls as more
particularly set forth in Attachment 7 (the “Bank Security Requirements”),
including:

 

  (i) Access controls that restrict access to system resources and data to only
to those users who require access as part of their job responsibilities. The
Servicer will update access rights based on personnel or system changes and
periodically review users’ access rights at an appropriate frequency based on
the risk to the application or system. The Servicer will implement appropriate
Acceptable-Use Policies (“AUPs”) for each system or application and will require
users to adhere to the AUPs as part of the Servicer’s Information Security
Policy.

 

  (ii) Authentication controls appropriate to the level of risk in order to
protective electronic Bank data and information.

 

  (iii) Appropriate network access controls that secure the computer networks to
protect against unauthorized access.

 

  (iv) Operating systems access controls that secure access to the operating
systems of all system components by: securing access to system utilities;
restricting and monitoring privileged access; logging and monitoring user or
program access to sensitive resources and alerting on security events; updating
the operating systems with security patches, and securing the devices that can
access the operating system through physical and logical means.

 

  (v) Application access controls that control access to applications by using
authentication and authorization controls appropriately for the risk level of
the application, and monitoring of access rights to ensure they are the minimum
required for the user’s current business needs.

 

  (vi) Remote access controls that provide secure remote access connectivity and
appropriate user validation and authentication, and which can be deactivated on
an individual user basis as may be required; controlling remote access through
management approvals and subsequent audits, logging and monitoring of remote
access, and using strong authentication and encryption to secure communications.

 

  (vii) Use of encryption to protect information and mitigate the risk of
disclosure or alteration of sensitive information stored on backup tapes or
while being shipped or transported via courier service.

 

  (viii)

Malicious code controls that protect against the risk of malicious code,
including but not limited to using anti-virus products on clients and

 

- 14 -



--------------------------------------------------------------------------------

  servers; using appropriate blocking strategy on the network perimeter;
filtering input to applications; and creating, implementing, and training staff
in appropriate computing policies and practices.

 

  (ix) Intrusion detection and monitoring controls that allows the Servicer to
detect and respond to information system intrusions.

 

  (x) The Servicer shall comply, and shall cause all of its employees and
Subcontractors to comply, to the extent they have access to the Bank Customer
Information (as defined below), with all reuse, redisclosure and other customer
information handling, processing, security, and protection requirements that are
specifically required of a non-affiliated third-party processor or servicer (or
Subcontractor) under the GLB Requirements and other applicable federal and state
consumer privacy laws, rules, and regulations. Without limiting the foregoing,
the Servicer agrees that:

 

  (A) it is prohibited from disclosing or using any nonpublic personal
information (as defined in the GLB Requirements) that it may obtain, maintain,
process, or otherwise receive from, through or on behalf of Bank in connection
with this Servicing Agreement (the “Bank Customer Information”), except solely
to carry out the purposes for which it was disclosed, including use under an
applicable exception contained in Section 313.14 or 313.15 of the FTC Final
Rule, Section 332.14 or 332.15 of the Banking Agency Regulation P, or
Section 1016.14 or 1016.15 of the CFPB Regulation P, as applicable, in the
ordinary course of business to carry out those purposes; and

 

  (B) it has implemented and will maintain a written information security
program that complies with applicable state laws and regulations pertaining to
the protection of personal information (e.g., MA 201 CMR 17.00) and that is
designed to meet the following objectives as set forth in the Interagency
Guidelines Establishing Information Security Standards; Final Rule (12 CFR Part
30, et al.) (the “Information Security Program Requirements”):

 

  (1) Ensure the security and confidentiality of the Bank Customer Information;

 

  (2) Protect against any anticipated threats or hazards to the security or
integrity of such information;

 

  (3) Protect against unauthorized access to or use of such information that
could result in substantial harm or inconvenience to any customer; and

 

- 15 -



--------------------------------------------------------------------------------

  (4) Ensure the proper disposal of Bank Customer Information and “consumer
information” (as that term is defined in the Interagency Guidelines Establishing
Information Security Standards; Final Rule (12 CFR Part 30, et al.)).

(g) Unless specifically requested by law enforcement not to communicate with the
Bank, the Servicer shall report to the Bank all known Security Incidents.
“Security Incident” means any unauthorized action by a known or unknown person
or automated program (e.g., worm, virus, web crawler, malware, etc.) that leads
to one of the following: unintended disclosure of confidential, customer,
employee or other sensitive information, denial of service, misuse of system
access, or unauthorized access or intrusion, all to the extent they affect the
security, confidentiality or integrity of the Bank’s Confidential Information
received, stored, processed, or maintained by the Servicer. “Security Incident”
shall also include any contact by a law enforcement agency with the Servicer
regarding any of the Bank’s Confidential Information, unless specifically
mandated by law enforcement not to communicate with the Bank. To the extent the
Servicer becomes aware of any Security Incidents occurring with respect to its
Subcontractors that have access (either authorized or unauthorized) to the
Bank’s Confidential Information, the Servicer shall be required to report such
Security Incidents in accordance with the provisions of this Section. If a
Security Incident occurs, the Servicer shall notify the Bank within 24 hours at
telephone number (855) 756-2677 and by email to SOC@salliemae.com (with a
follow-up written notification sent immediately via overnight mail to Sallie Mae
Bank, Attention: Chief Security Officer and Chief Privacy Officer, 300
Continental Dive, Newark, DE 19713), and provide the following information, to
the extent known at such time: nature and impact of the Security Incident;
actions already taken by the Servicer; the Servicer’s assessment of immediate
risk; and corrective measures to be taken, evaluation of alternatives, and next
steps. The Servicer shall continue providing (i) appropriate status reports to
the Bank regarding the resolution of the Security Incident and prevention of
future such Security Incidents, and (ii) cooperation, as reasonably requested by
the Bank, in order to further investigate and resolve the Security Incident. The
Bank may require that the services provided by the Servicer to the Bank be
suspended, connectivity with the Servicer be terminated, or that other
appropriate action be taken pending such resolution. The Servicer shall preserve
evidence of all Security Incidents and allow external forensic analysis either
onsite or through shipment of components.

(h) During the Term and thereafter for as long as the Servicer retains the
Bank’s Confidential Information, the Bank, its representatives and agents will
be entitled to conduct audits of the Servicer’s relevant operations, facilities,
and systems to confirm that the Servicer has complied with the Bank Security
Requirements and the Information Security Program Requirements (each, a
“Security Audit”). Any Security Audit shall be scheduled with reasonable prior
notice and conducted during normal business hours and shall not unreasonably
interfere with the Servicer’s business activities. The Servicer may require any
such auditor to sign a customary confidentiality agreement. In the event that
any Security Audit results in the discovery of material security risks to the
Bank’s Confidential Information, the Servicer shall respond to the Bank in
writing with the Servicer’s plan to promptly take reasonable measures and
corrective actions necessary to effectively eliminate the risk, at no cost to
the Bank. The Servicer shall have fifteen (15) business days to cure such
security risk, unless the parties mutually agree in writing to a longer period
of time for such cure. The Bank’s right, and the right of its representatives
and agents, to conduct Security Audits, and any exercise of such right, shall
not in any way diminish or affect the Servicer’s duties and liabilities under
this Servicing Agreement.

 

- 16 -



--------------------------------------------------------------------------------

(i) The Servicer will, at its sole cost, conduct its own audits pertaining to
the services hereunder consistent with the audit practices of well managed
companies that perform similar loan servicing services. Annually, during the
Term and for so long as the Servicer continues to maintain any of the Bank’s
Confidential Information, the Servicer shall, at its sole cost: (i) have a
nationally recognized accounting firm conduct an audit in accordance with the
Statement on Standards for Attestation Engagements No. 16 (SSAE 16) developed by
the American Institute of Certified Public Accountants, and have such accounting
firm issue a Service Organization Control 1 (SOC-1) Type 2 report (or
substantially similar report in the event that the SSAE 16 auditing standard,
SOC-1 Type 2 report is no longer an industry standard) which shall cover the
environment maintained by the Servicer to provide the services hereunder; and
(ii) provide the Bank and its independent auditors with a copy of the SOC-1 Type
2 report promptly upon the completion thereof, together with plans for
addressing any deficiencies identified in the report. The foregoing pertains to
the Servicer’s SSAE 16 report for FFELP Loans; in the event that the Bank
desires that the Servicer also produce an annual SSAE 16 report for Private
Loans, the Servicer will make a copy of such report available to the Bank at the
Bank’s expense, billed as a special service in accordance with Attachment 1.

(j) The Servicer shall be responsible for the acts and omissions of its
Subcontractors as if they were the acts and omissions of its employees. Without
limiting the foregoing, the Servicer (i) shall oversee any such Subcontractors
that obtain, maintain, process, receive, or otherwise are permitted access to
Bank’s Confidential Information (including, without limitation, all Bank
Customer Information) by taking reasonable steps to select and retain
Subcontractors that are capable of maintaining appropriate safeguards to protect
the security and confidentiality of the Bank’s Confidential Information,
(b) shall require Subcontractors to comply with (i) confidentiality provisions
substantially similar to those set forth in this Servicing Agreement, (ii) to
the extent the Subcontractor has access to Bank Customer Information, privacy
and security provisions substantially similar to those set forth in the Customer
Information Handling Requirements paragraphs of this Servicing Agreement, and
(iii) to the extent the Subcontractor has access to, stores, or processes the
Bank’s customers’ cardholder information, the PCI DSS (defined immediately
below) in effect from time to time, and (c) shall take commercially reasonable
steps to require Subcontractors to adhere to the Bank Security Requirements set
forth in Attachment 7.

(k) If the Servicer has access to, stores, or processes the Bank’s customers’
cardholder information, the Servicer hereby confirms that it has on file a
current Report on Compliance, evidencing that it is in compliance with the
payment card industry (“PCI”) data security standard (“DSS”). The Servicer shall
provide the Bank with a copy of the PCI DSS Attestation of Compliance Letter
upon request. In addition to the foregoing, to the extent applicable to the
services being provided to the Bank hereunder, the Servicer will comply with and
adhere to the PCI DSS in effect from time to time. Each party shall be
responsible for the implementation, testing, and compliance with respect to PCI
data security controls within their respective PCI DSS boundaries. These
requirements are applicable to all infrastructure and systems processing or
storing any cardholder information as defined by the PCI DSS. Any change in the
Servicer’s PCI compliance and/or certification status shall be promptly
communicated to the Bank.

 

- 17 -



--------------------------------------------------------------------------------

(l) The Servicer will comply with all audit activities required under the Act,
Regulations, and the applicable Program Rules (as applicable) and will permit
and assist any Guaranty Agency, Bank official or authorized agent, or
governmental agency, during the Servicer’s regular business hours, to examine
and audit the books and records of the Servicer applicable to the Loans and to
inspect the facilities, operations, training materials, and operating policies
and procedures used or available for use to service the Loans, as well as a
summary of the disaster recovery and business continuity plan set forth in
Attachment 6 and the testing results required thereunder. The Bank shall
reimburse the Servicer for the Servicer’s actual and reasonable costs and
expenses (including reasonable attorneys’ fees) in responding to inquiries from
or audits or examinations by the Bank’s regulatory authorities or agencies in
their review of the Bank. In addition, should the Servicer ever cease to be a
publicly traded company, the Bank shall be entitled to receive periodic audited
financials of the Servicer.

(m) To the extent allowed by applicable law, the Servicer shall route Bank Loan
telephone calls into recording queues on a monthly basis such that all
Bank-owned FFELP and Private Loan servicing and collections calls subject to
this Servicing Agreement are recorded, can be segmented and identified via
reasonable search methods and are available for random and unlimited listening
by the Bank from the date the call is put into the queue and extending 30 days
after the end of the month of the call. Until such time as the aforesaid
recording queues are effectuated, the Servicer will allow the Bank to listen to
Bank-owned FFELP and Private Loan servicing and collections calls subject to
this Servicing Agreement by placing a minimum of 20 randomly selected calls per
month in folders within the NICE listening system. There are no fees associated
with this monthly listening activity. While listening to a call, if the Bank
employee or representative believes the customer or the Servicer agent is
disclosing non-Bank / non-affiliate data, the Bank employee or representative
will immediately terminate the listening activity. If, prior to terminating the
listening activity, the Bank employee or representative believes there is reason
for concern about the quality of the call, the Bank employee or representative
should forward the associated call identification information and the Servicer
will produce a write-up concerning the call. Beginning 180 days prior to the end
of the Preferred Stock Period, the parties will seek to implement a method as to
how the Bank may be legally able to access its FFELP and Private Loan servicing
and collections calls following the end of the Preferred Stock Period. If the
parties determine that they will be unable to implement such a method to the
Bank’s reasonable satisfaction prior to the end of the Preferred Stock Period,
then the Bank shall have the right to deconvert its Loans from the Servicer’s
system, in which case (i) the Bank and the Servicer will in good faith agree
upon a business plan and schedule for the smooth transition of the servicing of
such Loans to the Bank’s servicing platform, and (ii) the Bank shall be
obligated to pay only 50% of the deconversion fees that would otherwise be
payable under Attachment 1. In the event the Bank is subject to a regulatory or
litigation requirement to retain calls, the Servicer will, at the Bank’s expense
and billed in accordance with Attachment 1, provide a file of the recorded calls
for delivery to the Bank in an agreed upon format. Any on-going call retention
will be delivered to the Bank within 10 business days from the end of the
previous month. The Bank will store the calls and retain them per the
requirements of the regulatory or litigation request.

(n) The Servicer agrees to advise the Bank within five (5) business days of the
Servicer’s receipt of any final report issued by the Secretary, Guarantee
Agency, the Federal Financial Institutions Examination Council (to the extent
that the Servicer is permitted to share any such report), or other state or
federal governmental entity of the Servicer’s material noncompliance with the
Act or the Regulations or applicable laws and that affects the Loans serviced
hereunder.

 

- 18 -



--------------------------------------------------------------------------------

(o) The Servicer has the right to change any part or all of its equipment, its
servicing system, computer or data processing programs and any procedures,
forms, reports and methods in connection with the services performed hereunder
so long as the Servicer continues to service the Loans in conformance with the
requirements herein. Material changes to services provided (including, but not
limited to, material changes in off-shore servicing) and controls must be
approved by the Bank wherein such approval shall not be unreasonably withheld.
It is specifically understood that the intent of this paragraph is to allow the
Servicer flexibility over the methods and techniques of servicing subject to
full compliance with substantive terms of this Servicing Agreement. The Servicer
agrees to seek the Bank’s approval of any change that persons similarly situated
to the Servicer would in their reasonable judgment deem to be a material change
made pursuant to this paragraph.

(p) During the term of this Servicing Agreement, the Servicer shall maintain at
least the following insurance with financially sound and reputable insurers:

 

  (i) Liability Insurance:

 

  (A) Commercial General Liability insurance in an amount not less than
$1,000,000 per occurrence, $2,000,000 aggregate for claims arising out of Bodily
Injury, Property Damage and Personal Injury, and broad form contractual
liability insurance to insure against any Bodily Injury, Property Damage or
Personal Injury arising out of this Servicing Agreement.

 

  (B) Umbrella Excess Liability in an amount of at least $10,000,000 each
occurrence/aggregate excess of above.

 

  (ii) Financial Institution Blanket Bond including Fidelity, Premises, Transit,
Computer Crime (Funds Transfer) in an amount not less than $15,000,000 per loss
and aggregate which shall respond to loss involving assets of the Bank under the
care, custody, and control of the Servicer.

 

  (iii) Errors and Omissions/Professional Liability insurance in an amount not
less than $2,500,000 each claim and aggregate which shall respond to claims for
wrongful acts, errors, and omissions arising out of the Servicer’s performance
of or failure to perform its obligations to the Bank under this Servicing
Agreement, including technology and cyber risk coverage if required by law.

On request of the Bank, made not more often than annually, the Servicer shall
deliver to the Bank official certificates issued by the insurer to the Servicer
or an applicable Affiliate and evidencing the coverage specified above.

(q) The Bank will have the right to conduct internal control and/or audit
reviews of the Servicer’s provision for physical security, information security,
compliance regulations, adherence to this Servicing Agreement, and other issues
after giving the Servicer appropriate notice.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE SIX

SERVICE PERFORMANCE MEASURES

SECTION 6.1 Service Performance Measures. Except as may be otherwise agreed upon
by the Bank, the Servicer shall perform its duties as outlined in the attached
Service Performance Measures (Attachment 2) using reasonable care, applying that
degree of skill, attention, and technological innovation that the Servicer
exercises generally with respect to comparable student loans that the Servicer
services on behalf of its Affiliates, all in accordance with the Act,
Regulations, and the applicable Program Rules (as applicable), and other
applicable federal or state law.

The Bank will monitor compliance with the Act, Regulations, and applicable
Program Rules. If issues related to Servicer non-compliance arise, as reported
in Bank monitoring reports or reviews or in regulatory examination reports, the
Bank will notify the Servicer of the specifics. The Servicer will have thirty
(30) days, following receipt of notice to respond to the issues and establish
action plans to correct the issues, as more particularly set forth in Attachment
2.

SECTION 6.2 Compliance with Service Performance Measures. The Servicer shall
comply with the specific time frames, reliability rates, and procedures set
forth in the Service Performance Measures (Attachment 2 hereto), as the same may
be modified in accordance with this Section 6.2. Both parties acknowledge that
industry norms and marketplace preferences dictate changes to performance
service levels from time to time. The Servicer retains the right to modify
Service Performance Measures relating to servicing so long as (a) the Bank is
given thirty (30) days’ prior notice and the right to reasonably negotiate
pricing based on the changes in the servicing structure, (b) the modifications
apply to all FFELP Loans or Private Loans of the same types as the Loans
serviced by the Servicer hereunder, regardless of the identity of the
owner/holder, and (c) the modifications do not: (i) cause a violation of
applicable state or federal law or the Act, Regulations, or the applicable
Program Rules (as applicable); (ii) materially and adversely affect the
Servicer’s or the Bank’s ability to perform Loan servicing in a professional,
cost-efficient, and customer-oriented manner, or (iii) cause such servicing to
fall below industry standards as demonstrated in benchmarking studies conducted
by or for Servicer.

ARTICLE SEVEN

TERM, TERMINATION, AND TRANSFER

SECTION 7.1 Term. The term of this Servicing Agreement (the “Term”) commences as
of the Effective Date and shall remain in full force and effect for an initial
period of four (4) years, unless sooner terminated in accordance with its terms
and except as provided in this Article Seven for termination with respect to
specific Loans, and shall renew automatically for additional one (1) year terms
unless the Bank or the Servicer notifies the other party of its intention not to
renew the Servicing Agreement at least ninety (90) days before the end of the
then current term.

SECTION 7.2 Termination as to Specific Loans. This Servicing Agreement shall
terminate as to a specific Loan upon (i) write-off of such Loan pursuant to the
policies described in Section 7.5 below, (ii) the payment in full of all
principal and interest by or on behalf of the

 

- 20 -



--------------------------------------------------------------------------------

Borrower, the Secretary, or the Guarantee Agency, or (iii) the purchase or other
acquisition of such Loan by the Servicer or its Affiliates in accordance with
the terms hereof, or (iv) the sale of such Loan by the Bank to a third party,
provided that the Servicer and such third party have entered into a loan
servicing agreement with respect to such Loan in accordance with Section 11.3
below, or (v) with respect solely to the Private Loans, and at the Bank’s
discretion, upon deconversion of such Private Loans following no less than 60
days’ prior written notice to the Servicer setting forth the Bank’s intention to
deconvert such Private Loans from the Servicer’s servicing system.
Notwithstanding the foregoing, the Servicer’s responsibilities with respect to
the Bank’s documentation, as set forth herein, shall remain active. Whether or
not this Servicing Agreement is terminated with respect to specific Loans
pursuant to any of clauses (i) – (v) above, it shall remain in full force and
effect with respect to all other Loans.

SECTION 7.3 Procedures for Deconversion of Loans. Within thirty (30) days after
delivery of a proper notice of termination or non-renewal of this Servicing
Agreement pursuant to this Article Seven, Section 8.2, Section 9.2 or
Section 10.5, a schedule and procedure for the orderly deconversion of Loans
will be agreed to by the Servicer and the Bank (and by FDR, to the extent
applicable). The parties will cooperate with each other to resolve problems that
arise during or as a result of the deconversion process. Except for
deconversions of Loans pursuant to Section 9.2, below or due to sale of the
Loan(s) to the Servicer, the Bank shall pay the deconversion fees specified in
Attachment 1 (and such deconversion fees will be payable, without limitation,
upon any deconversion of the Loans that occurs upon the expiration of the term
of this Servicing Agreement). In addition, the Bank shall pay the removal fees
specified in Attachment 1 with respect to other removals of Loans, as set forth
in Attachment 1 (and described in Note 4 of Attachment 1).

SECTION 7.4 Agreement Extension. If, despite the reasonable efforts of the
parties, deconversion (i.e., transfer or removal) cannot be completed by the
effective date of termination, then, as to all Loans not removed, this Servicing
Agreement will extend automatically through the date upon which removal
procedures are completed. Provided the Servicer has acted in good faith, if the
failure to effect the removal of all such Loans continues for four months or
more beyond the effective date of termination and is not due to the fault or
negligence of the Servicer, then in addition to any increases already provided
for in Attachment 1, the fees payable by the Bank shall be increased by an
amount equal to 10.0% of the fees that are then in effect, effective as of the
end of such four-month period.

SECTION 7.5 Policies Regarding Loan Balance Adjustments Through Write-Offs,
Write-Downs, and Write-Ups. Except with the prior consent of the Bank or as
authorized herein, the Servicer shall not write off or write down any Loan
balance. In the course of normal operations, and in accordance with the
requirements of the Act, Regulations, and the Program Rules (as applicable), and
the same customs, policies, and procedures followed by the Servicer with respect
to similar loans serviced by it on behalf of its Affiliates, as the same may be
modified from time to time, the Servicer may systematically and routinely adjust
individual Loan accounts and Borrower accounts by writing off, writing down, or
writing up balances deemed uncollectible or cost-ineffective to rectify.

SECTION 7.6 Survival of Terms. Notwithstanding the termination of this Servicing
Agreement, the provisions of Article Three with respect to remission of payments
belonging to the Bank will survive and continue in full force and effect. Any
liabilities of either party to the other party arising from acts or omissions
occurring prior to termination of this Servicing

 

- 21 -



--------------------------------------------------------------------------------

Agreement shall survive the termination of this Servicing Agreement. Moreover,
with regard to any rejection from a Guarantor with regard to its guarantee of a
FFELP Loan, the Servicer shall have an additional 90 days after termination of
this Servicing Agreement to secure reinstatement of the Guarantor’s guarantee.
In the event such guarantee cannot be reinstated within that time frame, the
Servicer shall purchase the applicable Loan(s) from the Bank pursuant to
Section 9 below.

ARTICLE EIGHT

COMPENSATION

SECTION 8.1 Compensation. The Bank will compensate the Servicer for its services
in accordance with the schedule of fees set forth in Attachment 1 to this
Servicing Agreement. Such fees listed in Attachment 1 may be subject to increase
to the extent that a demonstrable increase occurs in the cost incurred by the
Servicer in providing the services to be provided hereunder due to changes in
applicable governmental regulations or Guarantee Agency program requirements,
Program Rules or increases in U.S. Postal Service rates. To the extent
practicable, the Servicer shall provide the Bank with thirty (30) days’ notice
prior to implementing any such fee increase.

SECTION 8.2 Time of Payment; Interest Accrual; Set-Off; Bank Default. Fees shall
be invoiced monthly in arrears and shall be paid within 30 days of receipt of
invoice. If the bill is not paid when due, interest on the unpaid balance shall
accrue at the rate of the prime interest rate plus 2% per annum. If the bill
(including accrued interest) is not paid within thirty (30) days after the due
date, and the bill is not disputed by the Bank (provided, however, that the Bank
shall remain obligated to pay all of those charges in the bill that are not in
dispute), the Servicer shall be entitled to a set-off against funds within
Servicer’s possession or control including, without limitation, funds
representing payments collected on behalf of the Bank. If the bill (including
accrued interest) is not paid by the Bank within forty-five (45) days of
delivery to the Bank of notice of nonpayment from the Servicer given in
accordance with the notice provisions hereof (in such case, a “Bank Default”),
the Servicer may terminate its obligations hereunder, subject only to its duty
to cooperate with the Bank pursuant to Article Seven. The Servicer shall not be
liable to the Bank for any loss, cost, or expense suffered by the Bank and
arising from the proper exercise of the right of set-off herein granted or the
proper termination of Servicer’s obligations because of a Bank Default.
Servicer’s remedies are intended to be cumulative and the exercise or failure to
exercise any one such remedy on a particular occasion shall not affect
Servicer’s right to exercise any other remedy on that occasion or Servicer’s
right to exercise any one or more such remedies on any other occasion.

SECTION 8.3 Special Services. If special services are requested by the Bank, the
Bank and the Servicer shall agree on pricing in advance. The Bank shall
reimburse the Servicer for all special services agreed to be performed by the
Servicer in accordance with the applicable terms, if any, of Attachment 1
hereto. In addition, and to avoid ambiguity, the Bank shall also reimburse the
Servicer for any charges assessed by FDR to the Servicer for any services
requested by the Bank.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE NINE

BREACH AND DEFAULT

SECTION 9.1 Material Breach.

(a) In the event of a “Material Guarantee Breach” (as hereinafter defined) that
is not curable by reinstatement of the Guarantee Agency’s guarantee, the
Servicer shall purchase the affected Loan(s) as soon as practicable but not
later than 90 days following the earlier of (i) the date of discovery of such
Material Guarantee Breach, and (ii) the date of receipt of the Guarantee Agency
reject transmittal form with respect to such Loan. If a Servicer Default has
occurred and is continuing, the Servicer shall purchase the Loan(s) affected by
the Material Guarantee Breach not later than thirty (30) days after receipt of a
written demand from the Bank. The purchase price hereunder will be the sum of
the unpaid principal amount plus accrued interest (calculated using the Amount
That Guarantor Would Have Paid), the amount of any unpayable interest subsidy
payments and Special Allowance payments through the date of payment of the
purchase price, plus, for FFELP Loans, any amounts the Bank must pay the
Secretary in respect of such Loan (including interest subsidy payments and
Special Allowance payments which must be refunded to the Secretary). A “Material
Guarantee Breach” is (1) a servicing breach that causes a full loss of a
Guarantee Agency’s guarantee of a Loan serviced pursuant hereto, or (2) a
failure of a subservicer or Subcontractor to comply with a servicing requirement
set forth in this Servicing Agreement and the inability of the Servicer to
comply on its own with such requirement, or to force compliance by such
subservicer or Subcontractor. Any servicing breach that relates to compliance
with the requirements of the Act, Program Rules, or the applicable Guarantee
Agency but that does not cause a full loss of such Guarantee Agency’s obligation
to guarantee payments of a Loan is not a Material Guarantee Breach for purposes
of this Section 9.1.

(b) In addition, if any servicing breach by the Servicer is not a Material
Guarantee Breach as defined in Section 9.1(a), and does not trigger such
purchase obligation but does result in the refusal by a Guarantee Agency to
guarantee or reimburse all or a portion of the accrued interest (or any
obligation of the Bank to repay such interest to a Guarantee Agency), or the
loss (including any obligation to repay to the Secretary) of interest subsidy
and Special Allowance payments with respect to any FFELP Loan affected by such
breach, then the Servicer shall reimburse the Bank in an amount equal to the sum
of all such non-guaranteed interest amounts and such forfeited interest subsidy
and Special Allowance payments by remitting any amounts that would have been
owed to the Bank by the Guarantee Agency but for such breach not later than
(i) 60 days from the date of the Guarantee Agency’s refusal to guarantee all or
a portion of accrued interest or loss of interest subsidy payments or Special
Allowance payments, or (ii) in any case in which the Servicer reasonably
believes such amounts are likely to be collected, not later than 360 days from
the date of the Guarantee Agency’s refusal to guarantee all or a portion of
accrued interest or loss of interest subsidy payments or Special Allowance
payments.

SECTION 9.2 Servicer Default. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:

 

  (a) with respect to FFELP Loans, any determination by the Secretary of the
loss of the Servicer’s eligibility as a third-party servicer;

 

  (b) a Servicer Insolvency Event;

 

  (c) chronic, sustained failures to meet the Service Performance Measures set
forth on Attachment 2, as described below; or

 

- 23 -



--------------------------------------------------------------------------------

  (d) with respect to Private Loans, the Bank’s regulators have determined that
there has been a default and/or the Bank’s regulators effectively require that
the Agreement be terminated;

then, and in each and every case, so long as the Servicer Default shall not have
been remedied in accordance with Section 12.4 (or in the case of subsection
(d) above, not remedied to the satisfaction of the Bank’s regulators), the Bank
may terminate this Servicing Agreement upon thirty (30) days’ prior written
notice to the Servicer (or in the case of a Servicer Insolvency Event
immediately upon written notice) and may initiate the transfer process pursuant
to the applicable termination and transfer provisions of this Servicing
Agreement. For the purposes of subsection (c) above, the failure by the Servicer
to meet the Service Performance Measures shall not rise to the level of a
chronic, sustained failure unless: (i) at least two such particular Service
Performance Measures are missed by at least 10.0% during at least three
consecutive months, or (ii) any one particular Service Performance Measure is
missed by at least 10.0% during at least five months during any consecutive
twelve-month period during the Term.

ARTICLE TEN

LIABILITY AND INDEMNIFICATION

SECTION 10.1 (a) Conflicts With Other Agreements. Notwithstanding anything to
the contrary in this Article Ten or anywhere else in this Agreement, each party
hereto acknowledges and agrees that this Agreement shall not negate, override,
or otherwise alter indemnities agreed to by and between the parties and/or their
Affiliates in the Separation and Distribution Agreement and the Transition
Services Agreement (collectively, the “Other Agreements”).

(b) Servicer’s Liability. The Servicer shall be liable to the Bank for any
claim, loss, cost, damage, liability or expense, including any claim, loss, cost
(including, but not limited to remediation costs in case of data breach),
damage, liability or expense that may be imposed on, incurred by or asserted
against the Bank, resulting from Servicer’s negligence, willful misfeasance, bad
faith, or breach of any obligation, representation, warranty, or covenant under
this Servicing Agreement. Other than in the event of the Servicer’s willful
misfeasance or bad faith, the Servicer’s liability under this Servicing
Agreement shall be limited to the lesser of (a) the total amount of the
compensation theretofore paid to the Servicer under Article Eight of this
Servicing Agreement or $2.5 million, whichever is greater or (b) $10 million. In
no event shall the Servicer be liable to the Bank for consequential, exemplary
or punitive damages. Anything to the contrary contained herein notwithstanding,
no additional liability shall be imposed on the Servicer pursuant to this
Section 10.1(b) with respect to losses that are attributable to breaches that
result in the Servicer’s purchase of a Loan or reimbursement to the Bank
pursuant to Section 9.1 of this Servicing Agreement except for the payment of
third-party claims related thereto.

The Servicer shall not be liable to the Bank pursuant to this Section 10.1(b) or
otherwise for any loss or damage incurred by the Bank arising from any incorrect
or incomplete information provided by the Bank, any Guarantee Agency, or the
Secretary, or for the failure of the Bank to comply with its obligations. The
Servicer may rely in good faith on any information or document of any kind
reasonably believed by the Servicer to be properly executed and

 

- 24 -



--------------------------------------------------------------------------------

submitted by an authorized person respecting any matters arising under this
Servicing Agreement. In addition, by way of further limitation, (i) where the
exercise of discretion by the Servicer in order to carry out its duties is
required or permitted hereunder, the Servicer shall not be liable for any error
of judgment made in the good faith exercise of such discretion, and (ii) the
Servicer shall not be liable for any breach of a Service Performance Measure
that is not a material breach. No breach of a Service Performance Measure shall
be deemed material unless it is the sole proximate cause of a clearly
demonstrable loss to the Bank in excess of $10,000.00 or is part of a persistent
pattern of non-compliance with the Service Performance Measures.

Except as otherwise provided in this Servicing Agreement, the Servicer shall not
be under any obligation to appear in, prosecute or defend any legal action where
it is not named as a party; provided, however, that the Servicer may undertake
any reasonable action that it may deem necessary or desirable in respect of this
Servicing Agreement and the rights and duties of the parties hereunder.

In addition, anything to the contrary contained herein notwithstanding, the
Servicer shall not have any liability to the Bank with respect to any losses,
claims, costs or expenses arising after the Effective Date from interpretations
of any law or Regulation by any applicable governmental or regulatory authority
after the Effective Date that are different from interpretations previously
taken by such governmental or regulatory authority, provided, however, that the
Servicer shall promptly take the necessary corrective action(s) to change the
applicable practice, system or procedure on a going-forward basis.
Notwithstanding the forgoing, all indemnities relating to governmental or
regulatory actions contained in the Other Agreements shall continue in full
force and effect to the extent set forth in such Other Agreements.

SECTION 10.2 Indemnification by Servicer. The Servicer, after notice and
opportunity to cure as provided in Section 12.4, below, will indemnify and hold
the Bank harmless from any claim, loss, cost, or expense, including reasonable
attorneys’ fees, and that results from (i) any material failure of the Servicer
to comply with the terms of this Servicing Agreement, or (ii) the failure of any
warranty given or representation made by the Servicer in this Servicing
Agreement. Anything to the contrary contained herein notwithstanding, no
additional liability shall be imposed on the Servicer pursuant to this
Section 10.2 with respect to losses that are attributable to breaches that
result in the Servicer’s purchase of a Loan or reimbursement to the Bank
pursuant to Section 9.1 of this Servicing Agreement except for the payment of
third-party claims related thereto.

SECTION 10.3 Indemnification by Bank. The Bank will indemnify and hold Servicer
harmless from any loss, cost, or expense suffered or incurred by Servicer,
including reasonable attorneys’ fees, that results from any action of the
Servicer authorized by this Servicing Agreement or otherwise authorized by the
Bank, or that results from any material failure of the Bank to comply with the
terms of this Servicing Agreement, or the failure of any warranty given or
representation made by the Bank in this Servicing Agreement. In particular, but
without limitation, to the extent that the Servicer is required pursuant to
Section 10.1 to appear in or is made a defendant in any legal action or other
proceeding relating to the servicing of the Loans, the Bank shall indemnify and
hold the Servicer harmless from all cost, liability or expense of the Servicer
(including, without limitation, reasonable attorney fees) not arising out of or
relating to the failure of the Servicer to comply with the terms of this
Servicing Agreement.

 

- 25 -



--------------------------------------------------------------------------------

SECTION 10.4 Certain Rights of the Indemnifying Party. A party with the
responsibility to indemnify hereunder (an “Indemnifying Party”) shall control
the defense or settlement of any third party claim. The other party (the
“Indemnified Party”) may participate in, but not control, any defense or
settlement of any third party claim to be indemnified by the Indemnifying Party,
in which event the Indemnified Party will bear its own costs and expenses with
respect to such participation, except as set forth in the following sentence.
However, an indemnifying party may not admit liability or agree to a settlement
that would impose an obligation upon an indemnified party without the latter’s
prior written consent. Notwithstanding the foregoing, the Indemnified Party may
take over the control of the defense or settlement of a third party claim if
(x) the Indemnifying Party fails to appear in or to defend such claim, in which
event the Indemnifying Party shall indemnify the Indemnified Party for the
Indemnified Party’s costs and expenses in connection with such defense or
settlement or (y) the Indemnified Party irrevocably waives its right to
indemnity with respect to such third party claim.

SECTION 10.5 Force Majeure. Notwithstanding the foregoing, if either party is
rendered unable, in whole or in part, by a force not reasonably within the
control of that party (including acts of God, acts of war, riots, insurrections,
illegality of performance, strikes or other industrial disturbances, fires,
earthquakes, hurricanes, floods and other disasters) to satisfy its obligations
under this Servicing Agreement, such party shall not be deemed to have breached
any such obligation upon delivery of written notice of such event to the other
party hereto, for so long as such party remains unable to perform such
obligation as a result of such event. The following events shall not constitute
force majeure events: (a) acts or omissions of Subcontractors, or (b) delays or
failures to the extent they could have been avoided or their impact mitigated
through the use of commercially reasonable business continuity measures. If
either party is unable to materially perform its obligations under this
Servicing Agreement and its performance is excused pursuant to this paragraph
for a period of at least thirty (30) days, the other party may terminate this
Servicing Agreement upon at least three (3) business days’ prior written notice.

ARTICLE ELEVEN

ASSIGNMENTS AND SUBCONTRACTS

SECTION 11.1 General Rule. To the fullest extent permitted by law, and except as
provided in this Article Eleven, no party may assign its rights or delegate its
duties under this Servicing Agreement without the prior written consent of the
other parties, and any such assignment shall be void and without effect.

SECTION 11.2 Mergers and Reorganizations. Each party agrees that upon (a) any
merger or consolidation of such party into another person or entity, (b) any
merger or consolidation to which such party is a party that results in the
creation of another person or entity, or (c) any person or entity succeeding to
the properties and assets of such party substantially as a whole, such party
shall cause such person or entity (if other than such party) to execute an
agreement of assumption to perform every obligation of such party hereunder.

SECTION 11.3 Sale of Loans. In the event that during the Term of this Servicing
Agreement, as the same may be extended, the Bank proposes to sell any Loans
serviced hereunder, unless the proposed purchaser is the Servicer or one of the
Servicer’s Affiliates, the Bank shall provide to the Servicer at least thirty
(30) days’ prior written notice of the proposed sale, including the name of the
purchaser, the name of the responsible contact at the purchaser

 

- 26 -



--------------------------------------------------------------------------------

and the date of the proposed sale. Any such sale shall be subject to (i) the
Servicer’s approval of the financial condition of the purchaser, which approval
shall not be unreasonably withheld, and (ii) the purchaser’s entering into a new
loan servicing agreement with the Servicer for the servicing of the Loans being
sold, which the Servicer and the purchaser shall negotiate in good faith, and
that is either (a) substantially in the form of the private loan servicing
agreement attached hereto as Attachment 9, if the sale is to occur on or before
the first anniversary of the Effective Date, or (b) on market-based terms and
conditions, if the sale is to occur after the first anniversary of the Effective
Date. Any such purchaser or subsequent purchaser must pay to the Servicer a
reasonable transfer fee in connection with such sale. Any such purchaser or
subsequent purchaser of FFELP Loans must be an “eligible lender” as defined
under the Act. The Bank shall indemnify the Servicer and hold the Servicer
harmless from any loss, cost, or expense arising from the sale of Loans serviced
hereunder and from any claim by the purchaser or purchaser’s successors and
assigns in conflict with the Servicer’s rights hereunder.

SECTION 11.4 Subcontracts; Assignment to Servicer’s Legal Successor. The
Servicer has the right to employ Subcontractors to perform activities associated
with or in support of the services provided hereunder. Notwithstanding any
provision of this Servicing Agreement that requires Servicer to perform any
particular service for the Bank, or to comply with any particular servicer
performance measures, or to perform any other obligation hereunder, or to accept
liability for any aspect of servicing such Loans, if servicing of the applicable
Loans is performed by any subservicer or Subcontractor pursuant to a
subservicing agreement or subcontracting agreement executed prior to the
Effective Date and the subservicing agreement or subcontracting agreement does
not require the subservicer or Subcontractor to comply with the particular
servicer performance measures set forth in this Servicing Agreement, or to
perform any one or more of the other obligations hereunder with respect to such
Loans, then if the Servicer is unable to force compliance by such subservicer or
Subcontractor with the requirements set forth in this Servicing Agreement, the
Bank’s remedy shall be limited to treating the failure as a Material Guarantee
Breach under Section 9.1 above and requiring the Servicer to purchase the
affected Loan(s) pursuant to the provisions of Section 9.1. With regard to all
Subcontractors with which Servicer contracts after the Effective Date, Servicer
will ensure that any new Subcontractor complies with the terms of this
Agreement. Except to the extent set forth earlier in this Section 11.4, the
Servicer shall remain fully obligated hereunder for the performance by any
Subcontractor of services hereunder. In connection with any audit of the
Servicer pursuant to Section 5.1(l), the Servicer shall make available to the
Bank, on-site at the Servicer’s facilities, all policies and procedures and
available audit reports related to the Servicer’s audit of any such subservicer
or Subcontractor or the Servicer’s vendor management of any such subservicer or
Subcontractor applicable to the Loans being serviced under this Servicing
Agreement, including, without limitation, any Security Assessment Framework
evaluations (SAFe assessments) of such subservicer or Subcontractor. The
Servicer may assign its rights and delegate its duties hereunder to any legal
successor of the Servicer. Upon the written request of the Bank, the Servicer
shall provide information regarding the name and qualifications of any
significant Subcontractor. With respect to all such subcontracts entered into
after the Effective Date of this Servicing Agreement, the Servicer will obtain
the prior approval of the Bank of any offshore entity that is to serve as a
Subcontractor if such entity is to have access to the non-public personal
information of the Bank’s customers, which approval will not be unreasonably
withheld or delayed; provided, however, that if the Bank approves such an
offshore Subcontractor for the purposes of this Section 11.4 for a specific
service, such Subcontractor shall be deemed approved to perform other services
that are reasonably defined as being within the same category of

 

- 27 -



--------------------------------------------------------------------------------

services. For example, if a Subcontractor is approved to perform in-bound call
center activity where the Subcontractor will have access to the non-public
personal information of the Bank’s customers, such Subcontractor shall be deemed
approved to perform outbound call center activity if the scope of the Servicer’s
subcontract with such Subcontractor is subsequently expanded. Similarly, if a
Subcontractor is approved to perform specific account processing activities
where the Subcontractor will have access to the non-public personal information
of the Bank’s customers, such Subcontractor shall be deemed approved to perform
other account processing activities if the scope of the Servicer’s subcontract
with such Subcontractor is subsequently expanded.

ARTICLE TWELVE

NOTICES AND REPRESENTATIVES; DISPUTE RESOLUTION

SECTION 12.1 Notices. All notices, requests and other communications hereunder
shall be in writing and will be deemed to have been duly given only if delivered
personally, sent by nationally recognized overnight courier, or mailed (first
class postage prepaid or electronically) to the parties at the following
addresses:

If to the Bank:

Sallie Mae Bank

175 S. West Temple, Suite 600

Salt Lake City, UT 84101

Attention: President

with a copy to:

Sallie Mae Bank

300 Continental Drive

Newark, DE 19713

Attention: General Counsel

If to the Servicer:

Navient Solutions, Inc.

11100 USA Parkway

Fishers, IN 46037

Attention: Senior Vice President, Financial Institution Sales

with a copy to:

Navient Solutions, Inc.

2001 Edmund Halley Drive

Reston, VA 20191

Attention: Legal Department

All such notices, requests and other communications shall (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by nationally

 

- 28 -



--------------------------------------------------------------------------------

recognized overnight courier to the address as provided in this Section, be
deemed given upon receipt, and (iii) if delivered by mail in the manner
described above to the address as provided in this Section, be deemed given upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice,
request or other communication is to be delivered pursuant to this Section). Any
party from time to time may change its address or other information for the
purpose of notices to that party by giving notice specifying such change to the
other party hereto.

SECTION 12.2 Representatives. Each of the Bank and the Servicer will designate
one or more persons to consult with the other party to resolve day-to-day
operating questions that arise in the performance of this Servicing Agreement
and will notify the other party of the identity of the representatives so
designated. The designation of such representatives may specify reasonable
limitations upon their authority, but each of the representatives will have the
authority, on behalf of the party represented, to resolve questions arising
under the Service Performance Measures.

SECTION 12.3 Administrative Dispute Resolution. The parties will endeavor in
good faith to achieve amicable resolution of all disputes and disagreements
arising hereunder, if any, with a view to the avoidance of litigation. Each
party will continue to perform its respective obligations under the Agreement
during this process. In the event that a question arises under this Servicing
Agreement the resolution of which is beyond the authority of one or both of the
parties’ representatives or upon which the representatives cannot agree despite
good faith consultation, the parties shall make diligent and prompt effort to
resolve the question through the intervention of senior officers with plenary
authority to waive an interpretive stance taken by the party represented and/or,
on behalf of such party, to negotiate and agree to any amendment to this
Servicing Agreement. Each party may rely on the representation of any officer of
the other party of the rank of Vice President or higher (other than a
representative appointed pursuant to Section 12.2) who asserts in writing that
he or she is acting on behalf of that party under the provisions of this
Section 12.3. In aid of this Section, whenever reasonably requested by the other
party, each party will provide a current list identifying its officers by name
and title. Notwithstanding, where irreparable harm to a party’s interest is
imminent, either party may circumvent this time line and seek injunctive relief
in a court of law.

SECTION 12.4 Opportunity to Cure. In the event of a failure by the Servicer to
comply with any provision of this Servicing Agreement, no action may be
commenced by the Bank to enforce such provision unless the Bank has first given
written notice of such non-compliance to the Servicer in accordance with the
notice provisions of this Servicing Agreement and has afforded the Servicer an
opportunity to cure as specified in this Section. If the failure to comply is a
failure to make a required deposit, purchase a Loan, reimburse lost interest or
Special Allowance payments, or otherwise expressly to pay money to or for the
Bank (a “Monetary Breach”), the Servicer shall be accorded a period of ten days
after such notice to make the deposit, purchase the Loan, reimburse the interest
or Special Allowance payment, or otherwise pay the money that is expressly
required to be paid. If the failure to comply is not a Monetary Breach, the
Servicer shall be entitled to a reasonable period of time after such notice in
order to remedy the failure. As used in the preceding sentence, the term
“reasonable period of time” means a period of time that is reasonable under the
circumstances, taking into account the nature of the failure, the ease or
difficulty of an appropriate remedy, and the harm likely to be suffered with the
passage of time, but in any event not less than thirty (30) days and not more
than ninety (90) days after such notice. If the failure asserted by the Bank is
disputed by the Servicer, the parties will use such reasonable period of time to
attempt to resolve the dispute through the administrative dispute resolution
procedure described in Section 12.3, above.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE THIRTEEN

MISCELLANEOUS

SECTION 13.1 Interpretation in Accordance with the Act. The servicing of FFELP
Loans under this Servicing Agreement will be subject to all applicable
provisions of the Act and the Regulations, as the same may be amended from time
to time. In the event of a conflict between any provision of the Act or a
Regulation and this Servicing Agreement, the Act or Regulation will govern with
respect to the servicing of such FFELP Loans.

SECTION 13.2 Captions, Attachments and Schedules. The captions used in this
Servicing Agreement are for convenient reference only and do not define, limit,
describe or modify the meaning of the text of the Servicing Agreement. The
attachments and schedules hereto are an integral part hereof, and all references
herein to this Servicing Agreement shall be deemed to refer as well to such
attachments and schedules.

SECTION 13.3 Confidentiality; Servicer’s Press Releases and other Public
Announcements. The Bank’s Loan Documentation, and the contents of this Servicing
Agreement, together with all supporting documentation, exhibits, attachments,
schedules, and any amendments thereto which form the basis of the business
relationship between the Bank and the Servicer, together with all negotiating,
explanatory and interpretive materials pertaining thereto including, without
limitation, all related correspondence between the parties (together, the
“Agreement and Materials”), will be held in the strictest confidence by the Bank
and the Servicer. Each party will make appropriate efforts to ensure that the
Agreement and Materials is not disclosed or otherwise discussed with any third
parties except as hereunder provided, or as required for financing or
acquisition purposes, audit purposes, legal advice, as otherwise required by
law, regulations, or as agreed to by the parties. Prior to distributing any
press release pertaining to this Servicing Agreement or the relationship between
the parties, the party wishing to share the information will disclose the
proposed contents thereof to the other and will consult with the other party as
to the accuracy and advisability of such press release or other public
announcement.

SECTION 13.4 Liability of Individuals. No director, officer, or employee of any
party (or of the general partners in such party) shall be subject to any
liability for errors in judgment or for any action taken, or for refraining from
taking any action, provided such error, action or inaction was made in good
faith.

SECTION 13.5 Relationship of Parties. The Servicer is an independent contractor
and, except for the services to be performed as set forth herein, is not and
will not hold itself out as an agent of the Bank. Nothing herein contained shall
create or imply a general agency relationship between the Servicer and the Bank,
nor shall this Servicing Agreement be deemed to constitute a joint venture or
partnership between the parties.

SECTION 13.6 Counterparts. This Servicing Agreement may be executed in
counterparts each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

- 30 -



--------------------------------------------------------------------------------

SECTION 13.7 Severability. If a court of competent jurisdiction holds any
provision of this Servicing Agreement inoperative or unenforceable either
generally or as applicable in any particular situation, it is the intention of
the parties that such invalid or unenforceable provisions be reduced in scope or
eliminated by the court, but only to the extent deemed necessary by the court to
render the provisions of this Servicing Agreement reasonable and enforceable.

SECTION 13.8 Remedies Not Exclusive. Except for the specific breaches and their
respective remedies described in Section 9.1, above, no remedy by the terms of
this Servicing Agreement conferred upon or reserved to either party hereto is
intended to be exclusive of any other remedy existing at law or in equity.

SECTION 13.9 Non-Discrimination. In servicing Loans pursuant to this Servicing
Agreement, the Servicer will not discriminate on the basis of race, color,
religion, national origin, sex or marital status, or age (provided the applicant
has the capacity to contract), because all or part of the applicant’s income
derives from any public assistance program, or because the applicant has in good
faith exercised any right under the Consumer Credit Protection Act.

SECTION 13.10 Lending Policy. The Lending Policies attached hereto as Attachment
5 are hereby incorporated herein as the applicable Lending Policies as of the
date hereof, and the Lending Policies, as amended from time to time, is also
hereby incorporated as part of this Servicing Agreement. The Lending Policies
must be able to be reasonably administered by the Servicer, be consistent with
the provisions of this Servicing Agreement, the Act, Regulations, and the
Program Rules (as applicable) and cannot be amended without sufficient prior
notice to the Servicer to allow implementation of any servicing modifications.
The Lending Policies will be reviewed and updated by the Bank if deemed
necessary on at least an annual basis or as required by the Act or the
Regulations or as any Program Rule changes may occur. To the extent that a
change in the Bank’s Lending Policies require the Servicer to implement material
operational changes or systems modifications, the cost of such changes and
modifications may be borne by the Bank.

SECTION 13.11 Governing Law. This Servicing Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard
for principles of conflicts of law that would require the application of the law
of a jurisdiction other than the State of Delaware.

SECTION 13.12 Entire Agreement; No Amendment Except in Writing. This Servicing
Agreement and the agreements referred to herein shall constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements between the parties with respect to such subject
matter. This Servicing Agreement may not be amended except by a subsequent
written agreement signed by the parties.

SECTION 13.13 Waiver. The waiver or failure of a party to exercise in any
respect any right provided for herein shall not be deemed a waiver of any
further right herein.

 

- 31 -



--------------------------------------------------------------------------------

ARTICLE FOURTEEN

SUPPLEMENTARY PRODUCTS AND SERVICES

SECTION 14.1 Supplementary Products and Services. The Servicer and the Bank may
agree from time to time, in writing, for the Servicer to support supplemental
lending and servicing products and services for the benefit of the Bank and the
Bank’s borrowers. Except as the parties may subsequently agree in writing,
however, no other supplemental product or service will be supported by the
Servicer.

[SIGNATURE PAGE FOLLOWS.]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Agreement to
be duly executed and delivered as of the Effective Date.

 

SALLIE MAE BANK   NAVIENT SOLUTIONS, INC.   By:  

/s/ Raymond Quinlan

    By:  

/s/ John F. Remondi

  Name:   Raymond Quinlan     Name:   John F. Remondi   Title:   Chief Executive
Officer                  Title:   Chief Executive Officer               

 

- 33 -



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS

ATTACHMENT 1: Monthly Fees and Activity Based Charges Schedule

ATTACHMENT 2: Service Performance Measures

ATTACHMENT 3: Servicer Reporting

ATTACHMENT 4: Data Access for Owners and Borrowers

ATTACHMENT 5: Lending Policy

ATTACHMENT 6: Disaster Recovery and Business Continuity Planning

ATTACHMENT 7: Sallie Mae Bank’s Confidential Information Security Requirements

ATTACHMENT 8: Sallie Mae Bank Borrower Benefits

ATTACHMENT 9: Form of Servicing Agreement for Third-Party Purchaser

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 3: Servicer Reporting

Standard Monthly Reporting Applicable to the Serviced Loans

Servicer will make available to the Bank on a monthly basis a standard set of
reports. Reports will be available in the format described in the table below.
Reconciliation reporting will be available by the 15th business day of the
month. Most other reports will be available by the 6th business day of the
month.

 

Report

Number

  

Report Name

  

Media

  

Report Description

800

   Monthly Activity Summary Report   

•    On-line access

   Summary of program balance and accounting transactions at month-end.

802

   Monthly Activity Summary Detail Report   

•    On-line access

   Summary of outstanding principal by status, weighted interest rate and terms
of maturity.

N/A

   Servicing Invoice   

•    Hardcopy

   Monthly invoice detailing originations, premium billing, post sale
cancellations and servicing fees for the prior month.

N/A

   UFLM017201   

•    Electronic

   Unused Commitments

N/A

   EIVDPSLR01   

•    Electronic

   Sallie Mae Post Sale Cancellation Report

830

   LSF030D$01   

•    Electronic

   Daily Cash Transactions Posted

831

   LSF030D$02   

•    Electronic

   Daily Advice Transactions Posted

N/A

   Daily FFELP Pledge Monitoring   

•    Electronic

   Daily report of outstanding principal balance of all FFELP Loans owned by the
Bank

N/A

   Escalated inquiries, complaints   

•    Electronic

   Monthly reporting on escalated inquiries and complaints (by category type)

N/A

   OFAC reports   

•    Electronic

   Monthly reporting on OFAC

OPSF0002

   Daily Activity Summary Report   

•    On-line access

   Daily summary of program balance and accounting transactions for FDR serviced
loans

OPSF0003

   Monthly Activity Summary Report   

•    On-line access

   Summary of program balance and accounting transactions at month-end for FDR
serviced loans

OPSF0004

   Activity Detail Report   

•    On-line access

   Daily detail of program balance and accounting transactions for FDR serviced
loans

OPSF0005

   Monthly Activity Detail Report   

•    On-line access

   Monthly detail of program balance and accounting transactions for FDR
serviced loans

OPSF0006

   Monthly Delinquency Summary Report   

•    On-line access

   Summary of outstanding principal and borrower interest by delinquency or
claim status for FDR serviced loans

OPSF0007

   Monthly Characteristics Summary Report   

•    On-line access

   Summary of outstanding principal by status and terms of maturity for FDR
serviced loans

OPSF0008

   Monthly Borrower Detail Report   

•    On-line access

   Detail of borrower/loan activity at account level, including loan balance for
FDR serviced loans

OPSF0009

   Monthly Delinquency Detail Report   

•    On-line access

   Detail of outstanding principal and borrower interest by delinquency or claim
status for FDR serviced loans

LFHOW01

   Owner Daily Cash Transactions Posted   

•    On-line access

   Daily cash totals and details for payment, refund, and reversal transactions
for FDR serviced loans

Quarterly Reports

The Servicer will prepare and make available to the Bank (by on-line access),
within twenty (20) calendar days after the end of each calendar quarter, a
summary report showing the interest and Special Allowance information that was
reported to the Secretary on the Lender’s behalf.

Ad Hoc Reports

Ad hoc reporting may be provided upon agreement with Servicer. The Bank will be
charged for such reports in accordance with the schedule of fees in Attachment
1.

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 4: Data Access for Owners and Borrowers

Owners can access borrower and loan information on Servicer’s Consolidated Loan
Administration Servicing System (CLASS) and FDR System through the following
means:

 

  (1) Internet access using an internet browser

 

  (2) Data updates or extract files delivered in a machine-readable format

In addition, Borrowers may have limited internet access to certain account
information.

 

1. Internet Account Access for Owners

Owners have the option of using a standard Internet browser to access individual
borrower account detail by logging on to the Servicer’s web
site—www.navient.com. Owners desiring this type of access must first establish a
user ID and password. Unlike CLASS Administrative Terminal access, a single user
ID/password combination can be configured for access to any combination of Owner
OE numbers the Owner chooses. The following describes the types of data
available through our Internet Account Access for Owners:

 

  •   Loan Balance and Status Summary

 

  •   Payment Summary

 

  •   Interest Summary

 

  •   Application and Disbursement Summary

 

  •   Payment History

 

2. Data Updates/Extract Files

The Servicer can provide monthly extracts of CLASS servicing data for transfer
to the Owner in machine-readable format. The following fields represent a small
portion of the detail available on each loan.

 

  •   Social Security Number

 

  •   Full Name

 

  •   Date of Birth

 

  •   Address and Telephone Number

 

  •   School

 

  •   Guarantor

 

  •   Total Disbursed Principal

 

  •   Payment Amount and Payment Due Date

 

  •   Current Principal Outstanding

 

  •   Current Accrued Interest

 

  •   Deferment History

 

  •   Cosigner/Co-maker/Reference

 

  •   Claim Detail

 

3. Direct Access to CLASS, FDR and Associated Data Warehouses:

The Servicer will provide direct access to CLASS to access individual borrower
account detail, allowing the Bank to monitor its portfolio of loans.

 

4. Internet Account Access for Borrowers

Borrowers can also establish a user ID and password to access their individual
account information.

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 5: Lending Policy

SECTION 1 – FFELP

As agreed to by the Bank and the Servicer, in accordance with the guidelines set
forth in the applicable FFELP and Consolidation Loan Program documents developed
by the Bank.

SECTION 2 – PRIVATE LOANS

As agreed to by the Bank and the Servicer, in accordance with the guidelines set
forth in the applicable Private Loan Program document developed by the Bank.

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 6: Disaster Recovery and Business Continuity Planning

A. Disaster Recovery and Business Continuity. The Servicer will be responsible
for disaster recovery and business continuity planning, testing, implementation,
and execution related to all locations from which services are provided under
this Servicing Agreement (including locations of the Servicer’s Subcontractors,
“Service Locations”). The Servicer shall provide the services described in
subparagraphs (i) through (iv) below without extra charge to the Bank:

 

  (i) maintaining and testing the Disaster Recovery/Business Continuity Plan (as
defined below);

 

  (ii) implementing the Disaster Recovery/Business Continuity Plan in the event
of a disaster affecting Service Locations within the specified timeframes;

 

  (iii) carrying out disaster recovery, business continuity or redundancy
procedures related to the services in accordance with such Disaster
Recovery/Business Continuity Plan; and

 

  (iv) designing and implementing a Disaster Recovery/Business Continuity plan
to minimize disruption to the business of Bank.

B. Disaster Recovery/Business Continuity Plan. The Servicer shall maintain a
Disaster Recovery/Business Continuity plan (the “Disaster Recovery/Business
Continuity Plan”) that covers services that are provided to Bank and each of the
proposed Service Locations. The Servicer will provide a target RTO and RPO of 48
hours and 2 hours, respectively, unless a lower minimum is provided in the
Disaster Recovery/Business Continuity Plan in respect of any particular
application.

C. Testing. The Servicer will test the Disaster Recovery/Business Continuity
Plan on at least an annual basis or more often as required by any regulatory
authority having authority over Servicer.

D. Priority. If a disaster or major site impact occurs involving the need to
recover operations at a Service Location or to operate from a fallback site and,
as a result, it is necessary for the Servicer or its Subcontractors to allocate
limited resources between or among several organizations, the Servicer shall not
treat the Bank less favorably than any other customer for purposes of allocation
of such resources.

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 7: Sallie Mae Bank’s Confidential Information Security Requirements

Access to Bank Confidential Information (including, without limitation, any
non-public personal information or personally identifiable information of
customers or consumers for which the Bank is the custodian) shall, subject to
the other applicable provisions of the Servicing Agreement, be restricted to the
Servicer with whom the Bank is contracting under the Servicing Agreement and the
employees and, to the extent permitted by the Servicing Agreement, the permitted
Subcontractors of the Servicer (and their respective personnel) (each, including
the Servicer, an “Accessing Party”) who (1) shall provide the services under the
Servicing Agreement and (2) have been properly trained and instructed as to all
obligations set forth in the Servicing Agreement and this Attachment 7 with
respect to the access and use of the Bank’s Confidential Information. Any
Accessing Party hardware or software used to accesses, process, store or
transmit any Bank Confidential Information shall be referred to herein as an
“Affected Computing Device.” In order to prevent unauthorized use, access,
modification, or disruption to Bank Confidential Information, information
security measures shall be implemented with respect to any Affected Computing
Device.

In addition to the security of Affected Computing Devices, this Attachment must
take a broader view of security. The security of these devices is dependent upon
the Accessing Party maintaining a secure infrastructure that implements an array
of industry standard controls. Therefore, this Attachment covers the
infrastructure necessary to protect the Affected Computing Device. This does not
cover the Accessing Party’s entire infrastructure and controls regime, but only
the slice which assures the security of the Affected Computing Devices.

Access Control

 

  1. Access to Affected Computing Devices shall be configured with the concept
of “Least Privilege” enforced. Access to Affected Computing Devices shall be
granted only to those individuals who shall have it in order to provide the
Services.

 

  2. Access to Affected Computing Devices shall be granted in line with formally
documented user administration processes that are designed to ensure:

 

  a. All users granted access to Affected Computing Devices shall be explicitly
approved by appropriate Accessing Party management; and

 

  b. Provisioning and de-provisioning of access to critical Affected Computing
Devices is reviewed at regularly scheduled intervals by appropriate Accessing
Party management.

 

  3. All Affected Computing Devices shall be configured to require users to
periodically change their passwords. Password length, complexity and reuse shall
adhere to industry standard practices.

 

  4. Accessing Party shall limit access by means of wireless networking to Bank
Confidential Information to the minimum required situations. Where such wireless
access is necessary, such Accessing Party shall require that authentication,
encryption, and security for the wireless network meets generally accepted
industry standard practices.

 

  5. Accessing Party authentication credentials that are no longer required or
that are no longer authorized to obtain access to Bank Confidential Information
from Affected Computing Devices shall be (promptly disabled.

 

- 1 -



--------------------------------------------------------------------------------

  6. In the event that Accessing Party is provided with Bank administered
credentials or devices to permit access to Bank Confidential Information,
Accessing Party shall promptly notify the Bank, within 24 hours in a manner that
is mutually agreed upon by the parties, of a personnel change whereby an
individual no longer requires Bank administered authentication credentials to
Bank Confidential Information.

 

  7. Network protection mechanisms meeting industry standard practices shall be
implemented for all Accessing Party company networks accessing Bank Confidential
Information.

 

  8. Accessing Party’s personnel shall exercise restraint with their access
privileges to Bank Confidential Information, shall not attempt to circumvent or
subvert any security measures and not use their access for anything other than
the provision of Services.

 

  9. Access to Bank Confidential Information over the public Internet shall be
restricted.

Logging & Monitoring

 

  10. All Affected Computing Devices shall be configured to audit relevant
security events using industry standard practices.

 

  11. Audit and event logs for Affected Computing Devices shall be adequately
protected to prevent contents from being modified or deleted in an unauthorized
fashion.

 

  12. System logs are to be analyzed for suspicious activity.

Patching & Configuration Management

 

  13. Accessing Party shall maintain a security patching/update validation
process that is designed to ensure that all Affected Computing Devices are
patched in a timely manner consistent with industry standard practices.

 

  14. Accessing Party shall follow industry standard practices to implement
secure system configurations.

 

  15. Accessing Party change control management procedures shall be documented
and followed.

Storage & Media Protection

 

  16. Servers, enterprise data storage devices, backup tapes and media, and
other Affected Computing Devices used to support network communications shall be
located in a secure and restricted access location within Accessing Party
facilities, or approved Subcontractor facilities,

 

  17. All backup media, including tapes, sent off site that contains Bank
Confidential Information shall be encrypted using industry standard practices.

 

  18. When Bank Confidential Information is required to be destroyed or disposed
per the terms of the Servicing Agreement, such Bank Confidential Information,
whether in paper, electronic or other form requires secure disposal or
destruction. These measures shall be in line with industry standard practices.

 

- 2 -



--------------------------------------------------------------------------------

Physical & Environmental Protection

 

  19. Accessing Party Facilities at which Affected Computing Devices are stored
or maintained shall have appropriate controls implemented that restrict physical
access to only authorized personnel. Visitor access to such facilities shall be
based on authentication of visitor identity and visitors shall be escorted.

 

  20. Data centers housing Bank Confidential Information are required to have
controlled access with working security cameras. Data center access control
lists shall be kept current.

 

  21. Accessing Party shall provide at least 90 days’ advance notification to
Bank prior to relocation or transfer of Accessing Party’s datacenter housing
Bank Confidential Information.

Vulnerability Assessments

 

  22. Accessing Party shall maintain a vulnerability management and assessment
program based on industry standard practices that frequently assesses Affected
Computing Devices and mitigates or eliminates vulnerabilities.

 

  23. Routine network and database scans shall be scheduled. The scan results
shall be analyzed and vulnerabilities identified and remediated within a
timeframe commensurate with the relative risk.

 

  24. Accessing Party shall engage, at its expense, an unrelated security firm
to perform an annual penetration test of Affected Computing devices. Accessing
Party shall implement security controls and practices to mitigate risks
identified during such an assessment.

Encryption

 

  25. When Bank Confidential Information is being accessed, or transmitted, over
the Internet or via a public switched network, the communications session shall
utilize a secure transport mechanism meeting industry standard for encryption.
All laptops, hand-held devices and removable storage devices, shall utilize full
disk encryption meeting industry standards for encryption.

Malware Protection

 

  26. Affected Computing Devices shall be appropriately and reasonably protected
against malicious software. All such Affected Computing Devices shall be
configured with up-to-date anti-virus.

Security Awareness & Training

 

  27. All Accessing Party personnel who have access to Bank Confidential
Information are required to successfully complete initial security awareness
training, including affirmative acknowledgement of their security and privacy
responsibilities, and annual refresher training thereafter.

Host-Based Security – End Point Computing

 

  28. Only devices provided by or under the management of Accessing Party
personnel or by Bank may be used to access Bank Confidential Information. Public
resources such as hotel PC kiosks, or other public-access terminals such as
those available in malls and airports, may not be used for this purpose.

 

- 3 -



--------------------------------------------------------------------------------

Policies and Procedures

 

  29. Upon request, but no more frequently than annually, Accessing Party shall
permit Bank to review its information security, physical security, and privacy
policy at the Accessing Party’s facility.

 

  30. Accessing Party shall develop, implement, and maintain logical network
diagrams and security documentation for the Affected Computing Devices to
provide an overview of the security requirements and a description of the
security controls in place.

Change Management

 

  31. Accessing Party shall utilize a change management process based on
industry standards that is designed to ensure that Accessing Party information
security personnel have insight and approval over changes affecting security
devices (e.g., firewalls, VPNs, IPS) and systems handling authentication,
authorization, and auditing.

Data Loss Prevention

 

  32. Accessing Party shall maintain an approach to data loss prevention in-line
with industry standards to mitigate the risk of unauthorized data disclosure
from applications and network infrastructure.

Asset Inventory

 

  33. Accessing Party shall maintain an asset inventory of all critical Affected
Computing Devices that access, store, process or transmit Bank Confidential
Information.

Remote Access

 

  34. In the event Accessing Party requires remote access to Bank’s network:

 

  a. Accessing Party’s use of individually assigned Bank remote access
credentials and authentication devices are for the sole use of that individual
and not to be shared with anyone else for any reason.

 

  b. Accessing Party remote access to Bank’s network will require a Bank
approved or Bank-provided multi-factor authentication.

Background Investigations

 

  35. Accessing Party on-boarding process for personnel that will have access to
Bank Confidential Information shall include, at its expense, an industry
standard background investigation.

 

  36. Accessing Party shall not assign any individual to Bank who (1) has been
convicted of a felony of any nature or a misdemeanor of violence, theft or fraud
or a crime involving dishonesty or breach of trust; (2) has an unverifiable SSN,
address, employment, or education; or (3) appears on the OFAC list.

 

  37. Accessing Party shall promptly notify Bank in the event Accessing Party
becomes aware that any individual assigned to Bank is under investigation or
arrested for, or convicted of, a felony of any nature or a misdemeanor of
violence, theft or fraud or a crime involving dishonesty or breach of trust.

 

- 4 -



--------------------------------------------------------------------------------

Systems Development and Maintenance

 

  38. Accessing Party will annually conduct appropriate application security
reviews for critical applications and prior to the promotion of production
changes to critical application.

Segregation of Duties

 

  39. Accessing Party shall safeguard Bank Confidential Information by employing
commercially reasonable practices, techniques and/or technologies, to implement
segregation of duties.

Cloud Service Delivery*

 

  40. Accessing Party shall document controls used to maintain logical
separation of data (prevent inadvertent release of data) in multi-tenant
environments.

 

 

* Adapted from the Cloud Security Alliance Cloud Controls Matrix Version 1.1
(2010), http://www.cloudsecurityalliance.org/cm.html

 

- 5 -



--------------------------------------------------------------------------------

ATTACHMENT 8: Sallie Mae Bank Borrower Benefits

 

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

BENEFIT TYPE: AUTO DEBIT (DDD) INTEREST RATE REDUCTION - FFELP 9999    ER/ACH
INTEREST RATE REDUCTION    AN INTEREST RATE DISCOUNT EARNED WHEN MONTHLY
PAYMENTS ARE MADE BY AUTOMATIC DEBIT ON YOUR ELIGIBLE FEDERAL STAFFORD AND PLUS
LOANS IN AN EXTENDED REPAYMENT PLAN FOR THE MAXIMUM REPAYMENT TERM AVAILABLE   
GS, PL, PL/GP ADDM    SMS HELP CONSOLIDATED ACH RATE    DURING ACTIVE PERIODS OF
REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH
AUTOMATIC DEBIT PARTICIPATION.    SM ADSM    SMART LOAN DIRECT REPAY    DURING
ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED
PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    SM ADSN    DIRECT REPAY
   DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR
SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    GS, PL, PL/GP
CARA    AUTOMATIC REPAYMENT ADVANTAGE    DURING ACTIVE PERIODS OF REPAYMENT, A
0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC
DEBIT PARTICIPATION.    SM CBAA    AUTOADVANTAGE    DURING ACTIVE PERIODS OF
REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH
AUTOMATIC DEBIT PARTICIPATION.    GS CBAC    CONSOLIDATION BORR INCENTIVE   
DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR
SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    SM CBAP   
1/4% AUTOPAY REDUCTION    DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST
RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.
   SM

 

- 1 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CBAU    AUTOCHEK DISCOUNT    DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 %
INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT
PARTICIPATION.    GS CBDD    NATL STUDENT CONSOLIDATION CORP    DURING ACTIVE
PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS
MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    SM CITA    INTEREST RATE
REDUCTION FOR ACH    DURING ACTIVE PERIODS OF REPAYMENT, A 0.500 % INTEREST RATE
DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.   
PL, PL/GP CNS2    AUTO DEBIT    DURING ACTIVE PERIODS OF REPAYMENT, A 0.375 %
INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT
PARTICIPATION.    SM CNSL    AUTOMATIC DEBIT    DURING ACTIVE PERIODS OF
REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH
AUTOMATIC DEBIT PARTICIPATION.    SM CRAD    AUTO ADVANTAGE    DURING ACTIVE
PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS
MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    SM CSBA    STUDENT BREAK   
DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR
SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    GS, PL CT23   
AUTOMATIC DEBIT BENEFIT    A 0.50% INTEREST RATE REDUCTION APPLIED AFTER THE
BORROWER SUCCESSFULLY ACTIVATES ACH PAYMENTS.    PL, PL/GP CT25    AUTOMATIC
DEBIT BENEFIT    A 0.25% INTEREST RATE REDUCTION APPLIED AFTER THE BORROWER
SUCCESSFULLY ACTIVATES ACH PAYMENTS.    GS, PL, PL/GP, SM

 

- 2 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CT26    AUTOMATIC DEBIT BENEFIT    A 0.25% INTEREST RATE REDUCTION APPLIED AFTER
THE BORROWER SUCCESSFULLY ACTIVATES ACH PAYMENTS.    GS, PL, PL/GP, SM CT27   
AUTOMATIC DEBIT BENEFIT    A 0.50% INTEREST RATE REDUCTION APPLIED AFTER THE
BORROWER SUCCESSFULLY ACTIVATES ACH PAYMENTS.    PL, PL/GP CTAR    1/4% AUTOPAY
REDUCTION    DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE
DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.   
GS CTDD    DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 %
INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT
PARTICIPATION.    SM DDFG    DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT,
A 0.500 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC
DEBIT PARTICIPATION.    PLGP DIRP    DIRECT REPAY    DURING ACTIVE PERIODS OF
REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH
AUTOMATIC DEBIT PARTICIPATION.    GS FPAD    DIRECT REPAY    DURING ACTIVE
PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS
MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    PL PRDD    PREMIER    DURING
ACTIVE PERIODS OF REPAYMENT, A 0.500 % INTEREST RATE DISCOUNT FOR SCHEDULED
PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    SM SMRH    HELP RATE   
DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT FOR
SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    GS, PL

 

- 3 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

STTA    TOP PERFORMER-AUTO DEBIT    DURING ACTIVE PERIODS OF REPAYMENT, A 0.250
% INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT
PARTICIPATION.    GS BENEFIT TYPE: DISCOUNT (DSC) INTEREST RATE REDUCTION,
TYPICALLY REQUIRING ON-TIME PAYMENTS - FFELP CBBO    CITIBONUS    A 1.000 %
INTEREST RATE DISCOUNT AFTER THE FIRST 60 PAYMENTS ARE MADE BY THE DUE DATES AS
INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT, DEFERMENT AND
FORBEARANCE.    SM CBCI    CONSOLIDATION INCENTIVE    A 1.000 % INTEREST RATE
DISCOUNT AFTER THE FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY
SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS
LONG AS PAYMENTS CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    SM
CBDC    NATL STUDENT CONSOLIDATION CORP    A 1.000 % INTEREST RATE DISCOUNT
AFTER THE FIRST 36 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED.
BENEFIT IS AVAILABLE DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS
PAYMENTS CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    SM CBDM   
DEBT MINDER REPAY ADVANTAGE    A 1.000 % INTEREST RATE DISCOUNT AFTER THE FIRST
36 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS
CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    SM

 

- 4 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CBDS    DISCOUNT STUDENT LOAN    A 2.000 % INTEREST RATE DISCOUNT AFTER THE
FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS
CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    GS CBRT   
CONSOLIDATION BORROWER INCENTIVE    A 1.000 % INTEREST RATE DISCOUNT AFTER THE
FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS
CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    SM CBSM   
CONSOLIDATED BORROWER INCENTIVE    A 1.000 % INTEREST RATE DISCOUNT AFTER THE
FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT.    SM CBTM    CONSOLIDATION BORROWER INCENTIVE    A
1.000 % INTEREST RATE DISCOUNT AFTER THE FIRST 36 PAYMENTS ARE MADE BY THE DUE
DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT AND AS LONG
AS PAYMENTS CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    SM CBTP   
CONSOLIDATION BORR INCENTIVE    A 1.000 % INTEREST RATE DISCOUNT AFTER THE FIRST
48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS
CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    SM

 

- 5 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CETP    CITIEXTRA$    A 2.000 % INTEREST RATE DISCOUNT AFTER THE FIRST 48
PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE
DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS CONTINUE TO BE
MADE ACCORDING TO THE INITIAL SCHEDULE.    GS CIT3    INTEREST RATE REDUCTION   
A 0.75% INTEREST RATE REDUCTION APPLIED AFTER THE BORROWER MAKES 60 ON-TIME
PAYMENTS.    SM CITD    CONSOLIDATION SAVINGS    A 1.000 % INTEREST RATE
DISCOUNT AFTER THE FIRST 36 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY
SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT AND AS LONG AS PAYMENTS
CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE. MINIMUM ORIGINAL LOAN
BALANCE OF $ 5,000.00 IS REQUIRED.    SM CITI    STAFFORD 06/07 BORR INCENTIVES
   A 1.000 % INTEREST RATE DISCOUNT AFTER THE FIRST 36 PAYMENTS ARE MADE BY THE
DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT AND AS
LONG AS PAYMENTS CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.
ADDITIONAL 1.00 % INTEREST RATE DISCOUNT AFTER THE FIRST 48 PAYMENTS ARE MADE BY
THE DUE DATES AS INITIALLY SCHEDULED.    GS CONS    SMS HAWAII CONSOL HELP
BENEFIT    A 1.000 % INTEREST RATE DISCOUNT AFTER THE FIRST 24 PAYMENTS ARE MADE
BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT,
DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS CONTINUE TO BE MADE ACCORDING TO
THE INITIAL SCHEDULE.    SM

 

- 6 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CSST    TOP PERFORMER - STAFFORD    A 1.000 % INTEREST RATE DISCOUNT AFTER THE
FIRST 36 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS
CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    GS CT05    INTEREST
RATE REDUCTION    A 1.00% INTEREST RATE REDUCTION APPLIED AFTER THE BORROWER
MAKES 36 ON-TIME PAYMENTS.    SM CT07    INTEREST RATE REDUCTION    A 2.00%
INTEREST RATE REDUCTION APPLIED AFTER THE BORROWER MAKES 36 ON-TIME PAYMENTS.   
GS CT08    INTEREST RATE REDUCTION    A 2.00% INTEREST RATE REDUCTION APPLIED
AFTER THE BORROWER MAKES 48 ON-TIME PAYMENTS.    GS CT12    INTEREST RATE
REDUCTION    A 1.00% INTEREST RATE REDUCTION APPLIED AFTER THE BORROWER MAKES 36
ON-TIME PAYMENTS.    SM CT18    INTEREST RATE REDUCTION    A 1.00% INTEREST RATE
REDUCTION APPLIED AFTER THE BORROWER MAKES 36 ON-TIME PAYMENTS.    SM CT20   
INTEREST RATE REDUCTION    A 2.00% INTEREST RATE REDUCTION APPLIED AFTER THE
BORROWER MAKES 48 ON-TIME PAYMENTS.    GS CT22    INTEREST RATE REDUCTION    A
1.00% INTEREST RATE REDUCTION APPLIED AFTER THE BORROWER MAKES 48 ON-TIME
PAYMENTS.    SM CT45    INTEREST RATE REDUCTION    A 1.00% INTEREST RATE
REDUCTION APPLIED AFTER THE BORROWER MAKES 36 ON-TIME PAYMENTS.    SM CT51   
INTEREST RATE REDUCTION    A 1.00% INTEREST RATE REDUCTION APPLIED AFTER THE
BORROWER MAKES 36 ON-TIME PAYMENTS. AND ADDITIONAL 1.00% INTEREST RATE REDUCTION
AFTER THE BORROWER MAKES 48 ON-TIME PAYMENTS.    GS

 

- 7 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CT52    INTEREST RATE REDUCTION    A 1.00% INTEREST RATE REDUCTION APPLIED AFTER
THE BORROWER MAKES 36 ON-TIME PAYMENTS. AN ADDITIONAL 1.00% INTEREST RATE
REDUCTION AFTER THE BORROWER MAKES 48 ON-TIME PAYMENTS. AFTER 60 ON-TIME
PAYMENTS, THE BORROWER WILL RECEIVE AN ADDITIONAL 2.00% INTEREST RATE REDUCTION.
   GS CT54    INTEREST RATE REDUCTION    A 1.00% INTEREST RATE REDUCTION APPLIED
AFTER THE BORROWER MAKES 36 ON-TIME PAYMENTS. AND ADDITIONAL 1.25% INTEREST RATE
REDUCTION AFTER THE BORROWERS MAKES 48 ON-TIME PAYMENTS.    GS CTTP    2% RATE
REDUCTION    A 2.000 % INTEREST RATE DISCOUNT AFTER THE FIRST 48 PAYMENTS ARE
MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING
REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS CONTINUE TO BE MADE
ACCORDING TO THE INITIAL SCHEDULE.    GS DMRA    DEBT MINDER REPAYADVANTAGE    A
1.000 % INTEREST RATE DISCOUNT AFTER THE FIRST 36 PAYMENTS ARE MADE BY THE DUE
DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT, DEFERMENT,
FORBEARANCE AND AS LONG AS PAYMENTS CONTINUE TO BE MADE ACCORDING TO THE INITIAL
SCHEDULE.    SM GF02    INTEREST RATE DISCOUNT    A 0.750 % INTEREST RATE
DISCOUNT.    PL/GP NCBD    DISCOUNT STUDENT LOAN    A 2.000 % INTEREST RATE
DISCOUNT AFTER THE FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY
SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT, DEFERMENT AND FORBEARANCE.   
GS

 

- 8 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

SLGR    GREAT REWARDS - 2% AFT 48 MTH    A 2.000 % INTEREST RATE DISCOUNT AFTER
THE FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT
IS AVAILABLE DURING REPAYMENT AND AS LONG AS PAYMENTS CONTINUE TO BE MADE
ACCORDING TO THE INITIAL SCHEDULE.    GS SMHH    HELP REPAY    A 2.000 %
INTEREST RATE DISCOUNT AFTER THE FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS
INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT.    GS SMSM    SLMA
CONSOLIDATION SAVINGS    A 1.000 % INTEREST RATE DISCOUNT AFTER THE FIRST 36
PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE
DURING REPAYMENT AND AS LONG AS PAYMENTS CONTINUE TO BE MADE ACCORDING TO THE
INITIAL SCHEDULE. MINIMUM ORIGINAL LOAN BALANCE OF $10,000.00 IS REQUIRED.    SM
STTS    TOP PERFORMER-STAFFORD    A 2.000 % INTEREST RATE DISCOUNT AFTER THE
FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT, DEFERMENT, FORBEARANCE AND AS LONG AS PAYMENTS
CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    GS BENEFIT TYPE:
IMMEDIATE DISCOUNT (IMP) INTEREST RATE REDUCTION - FFELP CBAR    DIVIDENDS AUTO
RATE REDUCTION    A 0.500 % INTEREST RATE DISCOUNT DURING REPAYMENT, DEFERMENT,
FORBEARANCE THAT CONTINUES AS LONG AS PAYMENTS ARE MADE BY THE DUE DATES AS
INITIALLY SCHEDULED.    GS

 

- 9 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CBCB    CONSOLIDATION BENEFIT    A 0.500 % INTEREST RATE DISCOUNT DURING
REPAYMENT, DEFERMENT, FORBEARANCE THAT CONTINUES AS LONG AS PAYMENTS ARE MADE BY
THE DUE DATES AS INITIALLY SCHEDULED.    SM CBHL    HEAL BORROWER INCENTIVE    A
1.500 % INTEREST RATE DISCOUNT DURING REPAYMENT, DEFERMENT, AND FORBEARANCE.   
SM CBIM    NATL STUDENT CONSOLIDATION CORP    A 0.500 % INTEREST RATE DISCOUNT
DURING REPAYMENT, DEFERMENT, FORBEARANCE THAT CONTINUES AS LONG AS PAYMENTS ARE
MADE BY THE DUE DATES AS INITIALLY SCHEDULED.    SM CI14    INTEREST RATE
REDUCTION    A 1.00% INTEREST RATE REDUCTION APPLIED WHEN THE BORROWER BEGINS
REPAYMENT. TO RETAIN THE BENEFIT THE BORROWER MUST CONTINUE TO MAKE ON-TIME
PAYMENTS. IF THIS INTEREST RATE REDUCTION IS LOST DUE TO A MISSED PAYMENT, THE
BORROWER CAN RE-EARN THE INTEREST RATE REDUCTION BY MAKING 24 CONSECUTIVE
ON-TIME PAYMENTS.    GS CI15    INTEREST RATE REDUCTION    A 1.50% INTEREST RATE
REDUCTION APPLIED WHEN THE BORROWER BEGINS REPAYMENT. TO RETAIN THE BENEFIT THE
BORROWER MUST CONTINUE TO MAKE ON-TIME PAYMENTS. IF THIS INTEREST RATE REDUCTION
IS LOST DUE TO A MISSED PAYMENT, THE BORROWER CAN RE-EARN THE INTEREST RATE
REDUCTION BY MAKING 24 CONSECUTIVE ON-TIME PAYMENTS.    GS CIRR    .25% PLUS
REPAYMENT INCENTIVE    A 0.250 % INTEREST RATE DISCOUNT DURING REPAYMENT,
DEFERMENT, AND FORBEARANCE.    PL

 

- 10 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CITP    INTEREST RATE REDUCTION    A 0.500 % INTEREST RATE DISCOUNT DURING
REPAYMENT. DISCOUNT BECOMES PERMANENT AFTER THE FIRST 0 PAYMENT IS MADE BY THE
DUE DATES AS INITIALLY SCHEDULED.    PL, PL/GP CORS    IMMEDIATE REPAYMENT
DISCOUNT    A 0.250 % INTEREST RATE DISCOUNT DURING REPAYMENT, DEFERMENT,
FORBEARANCE THAT CONTINUES AS LONG AS PAYMENTS ARE MADE BY THE DUE DATES AS
INITIALLY SCHEDULED.    GS, PL CT00    INTEREST RATE REDUCTION    A 0.25%
INTEREST RATE REDUCTION APPLIED WHEN THE BORROWER BEGINS REPAYMENT.    GS, PL
CT28    INTEREST RATE REDUCTION    A 1.00% INTEREST RATE REDUCTION APPLIED WHEN
THE BORROWER BEGINS REPAYMENT. TO RETAIN THE BENEFIT THE BORROWER MUST CONTINUE
TO MAKE ON-TIME PAYMENTS. IF THIS INTEREST RATE REDUCTION IS LOST DUE TO A
MISSED PAYMENT, THE BORROWER CAN RE-EARN THE INTEREST RATE REDUCTION BY MAKING
24 CONSECUTIVE ON-TIME PAYMENTS.    GS, PL, PL/GP CT30    INTEREST RATE
REDUCTION    A 0.50% INTEREST RATE REDUCTION APPLIED WHEN THE BORROWER BEGINS
REPAYMENT. TO RETAIN THE BENEFIT THE BORROWER MUST CONTINUE TO MAKE ON-TIME
PAYMENTS. IF THIS INTEREST RATE REDUCTION IS LOST DUE TO A MISSED PAYMENT, THE
BORROWER CAN RE-EARN THE INTEREST RATE REDUCTION BY MAKING 24 CONSECUTIVE
ON-TIME PAYMENTS.    GS, PL, PL/GP CT31    INTEREST RATE REDUCTION    A 0.50%
INTEREST RATE REDUCTION APPLIED WHEN THE BORROWER BEGINS REPAYMENT.    PL

 

- 11 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

CT38    INTEREST RATE REDUCTION    A 0.75% INTEREST RATE REDUCTION APPLIED WHEN
THE BORROWER BEGINS REPAYMENT. TO RETAIN THE BENEFIT THE BORROWER MUST CONTINUE
TO MAKE ON-TIME PAYMENTS. IF THIS INTEREST RATE REDUCTION IS LOST DUE TO A
MISSED PAYMENT, THE BORROWER CAN RE-EARN THE INTEREST RATE REDUCTION BY MAKING
24 CONSECUTIVE ON-TIME PAYMENTS.    PL, PL/GP CT39    INTEREST RATE REDUCTION   
A 1.25% INTEREST RATE REDUCTION APPLIED WHEN THE BORROWER BEGINS REPAYMENT. TO
RETAIN THE BENEFIT THE BORROWER MUST CONTINUE TO MAKE ON-TIME PAYMENTS. IF THIS
INTEREST RATE REDUCTION IS LOST DUE TO A MISSED PAYMENT, THE BORROWER CAN
RE-EARN THE INTEREST RATE REDUCTION BY MAKING 24 CONSECUTIVE ON-TIME PAYMENTS.
   PL, PL/GP CT41    INTEREST RATE REDUCTION    A 1.25% INTEREST RATE REDUCTION
APPLIED WHEN THE BORROWER BEGINS REPAYMENT.    PL/GP CT44    INTEREST RATE
REDUCTION    A 0.75% INTEREST RATE REDUCTION APPLIED WHEN THE BORROWER BEGINS
REPAYMENT.    PL GPF1    INTERST RATE REDUCTION    A 0.250 % INTEREST RATE
DISCOUNT DURING REPAYMENT, DEFERMENT, AND FORBEARANCE.    PL/GP BENEFIT TYPE:
REBATE 1 (RBT) REFUND OR LOAN CREDIT - FFELP 6ATU    LOAN CREDIT    A 1.000 %
LOAN CREDIT BASED ON ORIGINAL LOAN AMOUNT AFTER THE FIRST 12 PAYMENTS ARE MADE
BY THE DUE DATES AS INITIALLY SCHEDULED. ADDITIONAL 1.000 % LOAN CREDIT AFTER
THE FIRST 30 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. TO EARN
THE BENEFIT, WITHIN 1 DAYS AFTER THE LOAN’S FIRST PAYMENT DUE DATE, SIGN UP FOR
EMAIL COMMUNICATION AND MAINTAIN A VALID EMAIL ADDRESS.    PL/GP

 

- 12 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

6BOS    SALLIE MAE CASH BACK    A 3.300 % LOAN CREDIT OR CASH AWARD BASED ON
ORIGINAL LOAN AMOUNT AFTER THE FIRST 33 PAYMENTS ARE MADE BY THE DUE DATES AS
INITIALLY SCHEDULED. TO EARN THE BENEFIT, PRIOR TO THE LOAN’S REPAYMENT BEGIN
DATE, SIGN UP FOR EMAIL COMMUNICATION AND MAINTAIN A VALID EMAIL ADDRESS.    GS
CBPB    PREMIER BENEFIT    A 1.000 % LOAN CREDIT BASED ON ORIGINAL LOAN AMOUNT.
   GS CBPP    PREMIER BENEFIT    A 1.000 % LOAN CREDIT BASED ON ORIGINAL LOAN
AMOUNT.    PL CPRR    2% PRINCIPAL BALANCE REDUCTION    A 2.000 % LOAN CREDIT
BASED ON ORIGINAL LOAN AMOUNT.    GS CT35    PRINCIPAL REDUCTION    A 0.50%
PRINCIPAL REDUCTION APPLIED AFTER THE BORROWER MAKES 24 ON-TIME PAYMENTS.    GS
RSUN    PRINCIPAL REDUCTION    A 1.500 % LOAN CREDIT BASED ON ORIGINAL LOAN
AMOUNT AFTER THE FIRST 12 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY
SCHEDULED.    GS, PL, PL/GP SMCB    SALLIE MAE CASH BACK    A 3.300 % LOAN
CREDIT OR CASH AWARD BASED ON ORIGINAL LOAN AMOUNT AFTER THE FIRST 33 PAYMENTS
ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. TO EARN THE BENEFIT, PRIOR TO
THE LOAN’S REPAYMENT BEGIN DATE, SIGN UP FOR EMAIL COMMUNICATION AND MAINTAIN A
VALID EMAIL ADDRESS.    GS SMSH    HELP REWARD    A 2.000 % LOAN CREDIT BASED ON
ORIGINAL LOAN AMOUNT AFTER THE FIRST 12 PAYMENTS ARE MADE BY THE DUE DATES AS
INITIALLY SCHEDULED.    GS SMSP    PLUS PRINCIPAL REBATE    A 3.000 % LOAN
CREDIT BASED ON ORIGINAL LOAN AMOUNT.    PL

 

- 13 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

STTR    TOP PERFORMER-STAFFORD RBT    A LOAN CREDIT BASED ON ORIGINATION FEES
PAID IN EXCESS OF $250.00 AFTER THE FIRST 24 PAYMENTS ARE MADE BY THE DUE DATES
AS INITIALLY SCHEDULED.    GS BENEFIT TYPE: REBATE 2 (RB2) REFUND OR LOAN CREDIT
- FFELP CT33    WAIVED 9 PAYMENTS    THIS BENEFIT WILL PAY THE LAST 9 MONTHS OF
PAYMENTS ON THE BORROWER’S LOAN AFTER 111 ON-TIME PAYMENTS ARE MADE.    GS CT47
   PRINCIPAL REDUCTION    A 1.00% PRINCIPAL REDUCTION APPLIED TO THE LOAN WHEN
THE BORROWER BEGINS REPAYMENT.    GS CT48    PRINCIPAL REDUCTION    A 2.00%
PRINCIPAL REDUCTION APPLIED TO THE LOAN WHEN THE BORROWER BEGINS REPAYMENT.   
GS CT53    WAIVED 6 PAYMENTS    THIS BENEFIT WILL PAY THE LAST 6 MONTHS OF
PAYMENTS ON THE BORROWER’S LOAN AFTER 114 ON-TIME PAYMENTS ARE MADE.    GS, PL,
PL/GP BENEFIT TYPE: AUTO DEBIT (DDD) INTEREST RATE REDUCTION - PRIVATE AEXS   
DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE
DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.   
XS CXXS    DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 %
INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT
PARTICIPATION.    XS DELA    DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT,
A 0.500 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC
DEBIT PARTICIPATION.    MX/DL XS/DL, XS/SD MLBD    DIRECT REPAY    DURING ACTIVE
PERIODS OF REPAYMENT, A 0.500 % INTEREST RATE DISCOUNT FOR SCHEDULED PAYMENTS
MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    BS, LS, MT

 

- 14 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

MXIH    DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT, A 0.500 % INTEREST
RATE DISCOUNT. FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT
PARTICIPATION.    MX/IH MXMD    DIRECT REPAY    DURING ACTIVE PERIODS OF
REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT. FOR SCHEDULED PAYMENTS MADE THROUGH
AUTOMATIC DEBIT PARTICIPATION.    MD/02 NUDD    DIRECT REPAY    DURING ACTIVE
PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT. FOR SCHEDULED PAYMENTS
MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    XS PHXS    DIRECT REPAY    DURING
ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE DISCOUNT. FOR SCHEDULED
PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    XS UC45    DIRECT REPAY
   DURING ACTIVE PERIODS OF REPAYMENT, A 0.500 % INTEREST RATE DISCOUNT. FOR
SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.    XS UTXS   
DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT, A 0.250 % INTEREST RATE
DISCOUNT. FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT PARTICIPATION.   
XS XSAD    AUTOMATIC DEBIT BENEFIT    A 0.25 % INTEREST RATE REDUCTION IS
AVAILABLE FOR ENROLLMENT IN THE AUTOMATIC DEBIT PROGRAM. THE RECURRING AUTOMATIC
MONTHLY PAYMENTS MUST BE SUCCESSFULLY DEDUCTED FROM A DESIGNATED ACCOUNT FOR
RATE REDUCTION TO APPLY. THIS BENEFIT IS SUSPENDED DURING PERIODS OF FORBEARANCE
AND CERTAIN DEFERMENTS.    BS, MX/DL, MX/IH, MX/02, XS, XS/PP

 

- 15 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

XSAP    AUTOMATIC DEBIT BENEFIT WITH TUITION INSURANCE    A 0.25 % INTEREST RATE
REDUCTION IS AVAILABLE FOR ENROLLMENT IN OUR AUTOMATIC DEBIT PROGRAM. THE
RECURRING AUTOMATIC MONTHLY PAYMENTS MUST BE SUCCESSFULLY DEDUCTED FROM A
DESIGNATED BANK ACCOUNT FOR THE RATE REDUCTION TO APPLY. THIS BENEFIT IS
SUSPENDED DURING PERIODS OF FORBEARANCE AND CERTAIN DEFERMENTS. THE TUITION
INSURANCE COVERS UP TO $5000 ($2500 PER SEMESTER) OF TUITION, ROOM, BOARD AND
OTHER FEES NOT REFUNDED BY THE SCHOOL IF A STUDENT IS FORCED TO WITHDRAW FOR A
COVERED MEDICAL REASON. THIS BENEFIT IS PROVIDED TO STUDENTS WITH SMART OPTION
STUDENT LOANS AND REQUIRES ACTIVATION TO RECEIVE A FULL 12 MONTHS OF COVERAGE.
   XS/PP XSIU    DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT, A 0.500 %
INTEREST RATE DISCOUNT. FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC DEBIT
PARTICIPATION.    XS XSRV    DIRECT REPAY    DURING ACTIVE PERIODS OF REPAYMENT,
A 0.500 % INTEREST RATE DISCOUNT. FOR SCHEDULED PAYMENTS MADE THROUGH AUTOMATIC
DEBIT PARTICIPATION.    XS XSSD    DIRECT REPAY    DURING ACTIVE PERIODS OF
REPAYMENT, A 0.500 % INTEREST RATE DISCOUNT. FOR SCHEDULED PAYMENTS MADE THROUGH
AUTOMATIC DEBIT PARTICIPATION.    XS BENEFIT TYPE: DISCOUNT (DSC) INTEREST RATE
REDUCTION, TYPICALLY REQUIRING ON-TIME PAYMENTS - PRIVATE 6AFR    INTEREST RATE
REDUCTION    A 0.500 % INTEREST RATE DISCOUNT AFTER THE FIRST 24 PAYMENTS ARE
MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING
REPAYMENT. TO EARN AND    ES/TA

 

- 16 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

      CONTINUE RECEIVING THE BENEFIT, PRIOR TO THE LOAN’S THIRD PAYMENT DUE
DATE, SIGN UP FOR EMAIL COMMUNICATION, MAINTAIN A VALID EMAIL ADDRESS AND MAKE
PAYMENTS BY THE DUE DATES AS INITIALLY SCHEDULED.    6AHP    ELECTRONIC
COMMUNICATIONS BNFT    A 0.25 % INTEREST RATE REDUCTION IS AVAILABLE IF THE
BORROWER PROVIDES A VALID EMAIL ADDRESS AND ELECTS TO RECEIVE ALL SERVICING
COMMUNICATIONS VIA EMAIL WITHIN 90 DAYS OF THE LOAN’S FIRST PAYMENT DUE DATE.
THE ELECTRONIC COMMUNICATIONS BENEFIT IS AVAILABLE FOR AS LONG AS THE BORROWER
MAINTAINS A VALID EMAIL ADDRESS, CONTINUES TO CONSENT TO RECEIVE ALL SERVICING
COMMUNICATIONS VIA EMAIL AND MAKES ON-TIME PAYMENTS OF AMOUNTS SCHEDULED WITH NO
INTERRUPTION. IF THE BORROWER FAILS TO MAKE A PAYMENT BY THE INITIALLY SCHEDULED
DUE DATE, THE BENEFIT CAN BE REINSTATED ONE TIME BY (1) REQUESTING REINSTATEMENT
OF THE BENEFIT THROUGH YOUR ONLINE ACCOUNT AND (2) AFTER REQUESTING
REINSTATEMENT, MAKING THE NEXT SCHEDULED PAYMENT BY THE INITIALLY SCHEDULED DUE
DATE. THIS BENEFIT LOWERS THE BORROWER’S INTEREST RATE, RESULTING IN A SHORTER
TERM, BUT DOES NOT CHANGE THE AMOUNT OF THE MONTHLY PAYMENT.    XS/PP

 

- 17 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

DEXS    INTEREST RATE REDUCTION    A 0.500 % INTEREST RATE DISCOUNT AFTER THE
FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT. TO EARN AND CONTINUE RECEIVING THE BENEFIT, PRIOR TO
THE LOAN’S REPAYMENT BEGIN DATE, SIGN UP FOR EMAIL COMMUNICATION, MAINTAIN A
VALID EMAIL ADDRESS AND MAKE PAYMENTS BY THE DUE DATES AS INITIALLY SCHEDULED.
   XS NULR    STUDENT LOAN REWARDS    A 0.500 % INTEREST RATE DISCOUNT AFTER THE
FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS
AVAILABLE DURING REPAYMENT AND AS LONG AS PAYMENTS CONTINUE TO BE MADE ACCORDING
TO THE INITIAL SCHEDULE.    XS SGDC    SIGNATURE REWARDS .5% AFT 48    A 0.500 %
INTEREST RATE DISCOUNT AFTER THE FIRST 48 PAYMENTS ARE MADE BY THE DUE DATES AS
INITIALLY SCHEDULED. BENEFIT IS AVAILABLE DURING REPAYMENT AND AS LONG AS
PAYMENTS CONTINUE TO BE MADE ACCORDING TO THE INITIAL SCHEDULE.    XS TUA9   
INTEREST RATE REDUCTION    A 0.500 % INTEREST RATE DISCOUNT AFTER THE FIRST 24
PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED. BENEFIT IS AVAILABLE
DURING REPAYMENT AND AS LONG AS PAYMENTS CONTINUE TO BE MADE ACCORDING TO THE
INITIAL SCHEDULE.    ES/TA TUAN    INTEREST RATE REDUCTION    A 0.500 % INTEREST
RATE DISCOUNT AFTER THE FIRST 24 PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY
SCHEDULED. BENEFIT IS AVAILABLE DURING    ES/TA

 

- 18 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

      REPAYMENT. TO EARN AND CONTINUE RECEIVING THE BENEFIT, PRIOR TO THE LOAN’S
THIRD PAYMENT DUE DATE, SIGN UP FOR EMAIL COMMUNICATION, MAINTAIN A VALID EMAIL
ADDRESS AND MAKE PAYMENTS BY THE DUE DATES AS INITIALLY SCHEDULED.    XNEA   
INTEREST RATE REDUCTION    A 0.25 PERCENTAGE POINT INTEREST RATE REDUCTION AFTER
MAKING 12 MONTHLY CONSECUTIVE ON-TIME PAYMENTS ON OR BEFORE THE DUE DATES AS
SHOWN ON THE BILLING STATEMENTS. IF BORROWER MISSES OR IS LATE WITH ANY OF THE
INITIAL 12 PAYMENTS, THE BENEFIT WILL NOT BE EARNED. IF BORROWER EARNS THE
BENEFIT, THEN MISSES ANY PAYMENT, THE BENEFIT WILL BE SUSPENDED UNTIL AFTER
REINSTATEMENT IS REQUESTED AND 3 CONSECUTIVE SCHEDULED PAYMENTS ARE MADE
ON-TIME. THE BENEFIT IS SUSPENDED DURING PERIODS OF FORBEARANCE AND CERTAIN
DEFERMENTS.    XS/PP XSPP    ELECTRONIC COMMUNICATIONS BNFT    A 0.25 % INTEREST
RATE REDUCTION IS AVAILABLE IF THE BORROWER PROVIDES A VALID EMAIL ADDRESS AND
ELECTS TO RECEIVE ALL SERVICING COMMUNICATIONS VIA EMAIL WITHIN 90 DAYS OF THE
LOAN FIRST PAYMENT DUE DATE. THE ELECTRONIC COMMUNICATIONS BENEFIT IS AVAILABLE
FOR AS LONG AS THE BORROWER MAINTAINS A VALID EMAIL ADDRESS, CONTINUES TO
CONSENT TO RECEIVE ALL SERVICING COMMUNICATIONS VIA EMAIL AND MAKES ON-TIME
PAYMENTS OF AMOUNTS SCHEDULED WITH NO INTERRUPTION. IF THE    XS/PP

 

- 19 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

      BORROWER FAILS TO MAKE A PAYMENT BY THE INITIALLY SCHEDULED DUE DATE THE
BENEFIT CAN BE REINSTATED ONE TIME BY (1) REQUESTING REINSTATEMENT OF THE
BENEFIT THROUGH YOUR ONLINE ACCOUNT AND (2) AFTER REQUESTING REINSTATEMENT,
MAKING THE NEXT SCHEDULED PAYMENT BY THE INITIALLY SCHEDULED DUE DATE.   
BENEFIT TYPE: IMMEDIATE (IMP) INTEREST RATE REDUCTION - PRIVATE MDMX    INTEREST
RATE REDUCTION    A 0.500 % INTEREST RATE DISCOUNT DURING REPAYMENT THAT
CONTINUES AS LONG AS PAYMENTS ARE MADE BY THE DUE DATES AS INITIALLY SCHEDULED.
   MD/02 MXRR    INTEREST RATE REDUCTION    A 1.000 % INTEREST RATE DISCOUNT
DURING REPAYMENT THAT CONTINUES AS LONG AS PAYMENTS ARE MADE BY THE DUE DATES AS
INITIALLY SCHEDULED.    MX/02 BENEFIT TYPE: REBATE (RBT) TO UPROMISE ACCOUNT -
PRIVATE SRCT    SMART REWARD (K-12 Loans)    PRIMARY BORROWER CAN EARN A REWARD
INTO HIS OR HER ACTIVE UPROMISE ACCOUNT OF 2 % OF THE SCHEDULED LOAN PAYMENT
AMOUNT FOR EACH ON TIME PAYMENT DURING THE IN-SCHOOL PERIOD. LOAN PAYMENTS MUST
REMAIN CURRENT TO BE ELIGIBLE FOR THE REWARD. BENEFIT AND UPROMISE MEMBERSHIP
ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE UPROMISE SERVICE.    CT XSSR   
SMART REWARD    THE 2 % SMART REWARD BENEFIT IS AVAILABLE ON SMART OPTION
STUDENT LOANS FIRST DISBURSED ON OR AFTER JUNE 1, 2010. PRIMARY BORROWER CAN
EARN A REWARD INTO HIS OR HER ACTIVE UPROMISE ACCOUNT OF 2 % OF THE SCHEDULED
LOAN PAYMENT AMOUNT FOR EACH ON TIME PAYMENT DURING THE    XS/PP

 

- 20 -



--------------------------------------------------------------------------------

SALLIE MAE BANK - BORROWER BENEFITS

BENEFIT
PACKAGE

  

BENEFIT NAME

  

BENEFIT DESCRIPTION

  

APPLICABLE

LOAN

PROGRAMS

      IN-SCHOOL AND SEPARATION PERIODS. LOAN PAYMENTS MUST REMAIN CURRENT TO BE
ELIGIBLE FOR THE REWARD. BENEFIT AND UPROMISE MEMBERSHIP ARE SUBJECT TO THE
TERMS AND CONDITIONS OF THE UPROMISE SERVICE.   

 

- 21 -



--------------------------------------------------------------------------------

ATTACHMENT 9: Form of Servicing Agreement for Third-Party Purchaser

PRIVATE LOAN SERVICING AGREEMENT

This PRIVATE LOAN SERVICING AGREEMENT (together with all schedules and
attachments hereto, the “Servicing Agreement”) is effective as of
                    , 201     (the “Effective Date”), between
[                    ] (the “Holder”) and NAVIENT SOLUTIONS, INC. (the
“Servicer”).

WITNESSETH:

WHEREAS, the Servicer is in the business of servicing student loans and
providing related services; and

WHEREAS, the Holder has acquired certain private student loans from Sallie Mae
Bank (the “Acquisition”) that were being serviced by the Servicer immediately
prior to the Acquisition; and

WHEREAS, the Holder desires the Servicer to continue to service such private
student loans on behalf of the Holder pursuant to the terms of this Servicing
Agreement;

NOW THEREFORE, in consideration of the mutual covenants herein contained and of
other valuable consideration, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

SECTION 1.1 Definitions. Wherever used in this Servicing Agreement, unless the
context clearly indicates a contrary intent, the following terms will have the
meanings indicated:

 

  (gg) “Acquisition” has the meaning set forth in the recitals of this Servicing
Agreement.

 

  (hh) “Affiliate” means, with respect to a party hereto, an entity or person
who, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such party.

 

  (ii) “Application” means an application, in any form authorized by the
applicable Program Rules, from a prospective Borrower for a Private Loan.

 

  (jj) “AUPs” has the meaning set forth in Section 5.1 (e)(i).

 

  (kk) “Borrower” means the obligor on a Loan, and includes any Cosigner.

 

  (ll) “Collection Costs” mean collection costs that are authorized to be
charged to the Borrower by Regulations, the promissory notes, the applicable
Program Rules or applicable law.

 

  (mm) “Cosigner” includes any person whose signature is requested as a
condition to granting credit to a Borrower, or as a condition for forbearance on
collection of a Borrower’s obligation that is in default.

 

- 1 -



--------------------------------------------------------------------------------

  (nn) “Depository Account” means an account or accounts owned or maintained by
the Servicer into which all funds collected on behalf of the Holder shall be
deposited in the first instance. The Depository Account may be a pooled account
in which funds collected for the purposes of this Servicing Agreement are
commingled with other funds.

 

  (oo) “Effective Date” has the meaning set forth in the preamble of this
Servicing Agreement.

 

  (pp) “EFT” means electronic funds transfer processes.

 

  (qq) “GLB Regulations” means the Joint Banking Agencies’ Privacy of Consumer
Financial Information, Final Rule (12 CFR Parts 40, 216, 332 and 573), the
Federal Trade Commission’s Privacy of Consumer Financial Information, Final Rule
(16 CFR Part 313), or the Securities and Exchange Commission’s Regulation S-P
(17 CFR 248), as applicable, each implementing Title V of the Gramm-Leach-Bliley
Act, Public Law 106-102, as amended.

 

  (rr) “Holder” has the meaning set forth in the preamble of this Servicing
Agreement.

 

  (ss) “Holder Default” has the meaning set forth in Section 8.2.

 

  (tt) “Indemnified Party” has the meaning set forth in Section 10.4.

 

  (uu) “Indemnifying Party” has the meaning set forth in Section 10.4.

 

  (vv) “Identified Funds” means a payment or payments received by Servicer from
any third party and which is identified by Servicer as a payment or payments
made on account of a specific Loan, including, without limitation: (i) a payment
of principal, interest, or other charges or fees; (ii) the return of previously
negotiated proceeds of a wholly or partially canceled Loan; (iii) Returned Check
Charges, Late Fees, and Collection Costs (as defined herein); and (iv) other
fees and charges that are permitted by Regulations or the applicable promissory
note.

 

  (ww) “Insolvency Event” shall mean with respect to a party, the existence of
any of the following conditions: (i) a petition in bankruptcy or insolvency
regarding the party shall be approved; (ii) the party shall admit in writing its
inability to pay its debts generally; (iii) the party shall make a general
assignment for the benefit of creditors; (iv) any proceeding shall be instituted
by the party seeking relief by such party, as debtor, under any bankruptcy or
insolvency legislation, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts,
or seeking the entry of an order for the appointment of a receiver, trustee, or
other similar official for it or for any substantial part of its property; or
(v) any of the foregoing actions shall be instituted against a party and not
dismissed within sixty (60) days or a party shall take any corporate action to
authorize any of the actions set forth herein. “Holder Insolvency Event” means
an Insolvency Event with respect to the Holder or an entity of which the Holder
is a wholly-owned subsidiary. “Servicer Insolvency Event” means an Insolvency
Event with respect to the Servicer or an entity of which it is a wholly-owned
subsidiary.

 

- 2 -



--------------------------------------------------------------------------------

  (xx) “Late Fees” means late fees that are permitted by the applicable
promissory notes.

 

  (yy) “Loan” means any of, and “Loans” means all of, the Private Loans serviced
pursuant to the provisions of this Servicing Agreement.

 

  (zz) “Loan Documentation” means all attachments and other documentation
relating to a Loan that are in the possession of the holder, or an agent of the
holder. Without limiting the generality of the foregoing, the Loan Documentation
for any Loan may include, as applicable:

 

  x. A copy of the Borrower’s Application;

 

  xi. Evidence of all other documentation necessary to establish the diligent
origination of the Loan in accordance with the applicable Program Rules,
including but not limited to FICO score or credit bureau reports and record of
any denials;

 

  xii. The Note or a true copy thereof;

 

  xiii. Evidence of full disbursement;

 

  xiv. Evidence of all other documentation necessary to establish the diligent
servicing of the Loan in accordance with the applicable Program Rules;

 

  xv. An assignment or endorsement of the Note;

 

  xvi. For purposes of sale of a Loan to the Servicer’s designee, Loan
Documentation shall also include:

 

  (C) An assignment or endorsement of the Note to Servicer’s designee; and

 

  (D) Evidence of authority of the Holder to convey the Loan and the rights
thereto.

 

  (aaa) “Monetary Breach” has the meaning set forth in Section 12.4.

 

  (bbb) “Note” or “Promissory Note” means the form promissory note applicable to
the particular loan program pursuant to which a Borrower obtains such Private
Loan.

 

  (ccc) “Payment Processing Day” means any day other than a Saturday, Sunday, or
a day on which the banking institutions in the city in which a payment is
received or a disbursement hereunder must be initiated are authorized or
required by law or executive order to close.

 

  (ddd) “Principal Balance” means with respect to any Loan, the original
principal amount of such Loan, plus any capitalized interest, minus any payments
received that are allocated to principal.

 

- 3 -



--------------------------------------------------------------------------------

  (eee) “Private Loan” means an education loan not guaranteed by the government
and offered by a lender under the terms of a specific program approved by the
Servicer for servicing hereunder, as described in Attachment 5, as the same may
be amended from time to time by written agreement of the Holder and the
Servicer.

 

  (fff) “Program Rules” means the regulations, and rules, documents or manuals
adopted by the Holder that govern any Private Loan program, provided such
materials have been delivered to and approved in writing by the Servicer.

 

  (ggg) “Receipts Account” means an account beneficially owned by the Holder and
designated by the Holder as the account to which the Servicer shall transfer
funds collected on behalf of the Holder from Borrowers.

 

  (hhh) “Refund Account” means an account or accounts owned or maintained by the
Servicer from which refunds are made to Borrowers and others entitled thereto in
connection with payments related to Loans.

 

  (iii) “Regulation” or “Regulations” means any rule, regulation,
interpretation, instruction or procedure issued and in effect from time to time
under all state and federal consumer credit laws.

 

  (jjj) “Returned Check Charges” means charges for the processing of a
Borrower’s check or other payment that is returned because of insufficient
funds.

 

  (kkk) “Service,” “services,” “serviced,” or “servicing” used in connection
with a Loan or Loans means the process and procedures required of the Servicer
or a holder with respect to such Loan or Loans pursuant to the terms of the
applicable Program Rules that are delivered to and approved by the Servicer.

 

  (lll) “Servicer” has the meaning set forth in the preamble of this Servicing
Agreement.

 

  (mmm) “Servicer Default” has the meaning set forth in Section 9.2.

 

  (nnn) “Service Performance Measures” means the specific activity-related
measures set forth in Attachment 2 hereto.

 

  (ooo) “Servicing Agreement” means this Private Loan Servicing Agreement.

 

  (ppp) “Term” has the meaning set forth in Section 7.1(a).

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE TWO

ORIGINATIONS

[Intentionally Omitted]

ARTICLE THREE

SERVICING

SECTION 3.1 General Obligations of the Servicer. The Servicer will service:
(a) all Loans that were purchased by the Holder from Sallie Mae Bank pursuant to
the Acquisition and that were serviced by the Servicer or its Affiliate
immediately prior to the Effective Date, and (b) such other Loans that the
parties hereto mutually agree are to be serviced hereunder. The Servicer, as
agent for the Holder, shall maintain custody of the Loan Documentation; shall
manage, service, administer and make collections on the Loans; shall maintain
records with respect to all Loans; and shall make reports as specified in
Attachment 3 hereto, except as may be otherwise agreed upon by the Holder. The
Servicer shall (i) attempt to collect payments from the obligors of the Loans as
and when the same shall become due and payable (including Returned Check
Charges, Late Fees, and Collection Costs, but the Servicer is authorized to
waive such items in its discretion in accordance with applicable Lending
Policies); (ii) take all other steps mandated by the applicable Program Rules in
connection with third-party servicing; (iii) process all deferrals and
forbearances; (iv) collect on Loans in a diligent manner and also as required
under the applicable Program Rules; and (v) perform fraud monitoring,
investigation, and reporting, including the preparation of Suspicious Activity
Reports (SARs).

SECTION 3.2 Title to Loans. Neither custody of Loans or Loan Documentation by
the Servicer hereunder, nor the servicing activities contemplated hereby, shall
be deemed to convey to the Servicer any of the Holder’s beneficial or legal
ownership interest in the Loans. The Servicer recognizes that the Holder has
beneficial and legal ownership of the Loans, the Loan Documentation therefor,
and the rights and benefits pertaining thereto.

SECTION 3.3 Establishment and Authorization for Use of the Receipts Account. The
Holder shall provide the Servicer with all authorizations and information, and
shall take all such further steps as may be necessary, in order to authorize and
enable the Servicer to initiate the movement of funds to and from the Receipts
Account by EFT. The Servicer shall not use its access to the Receipts Account
except for the purposes expressly authorized in this Servicing Agreement.

SECTION 3.4 Collections. The Servicer will use reasonable efforts to collect, on
behalf of the Holder, all payments with respect to any Loan from the Borrower,
any party responsible for payments as a Cosigner of the Loan, and the school
(refunds, voids).

(a) Identified Funds: Deposit and Transfer. Not later than the first Payment
Processing Day that any payment received from a third party becomes Identified
Funds, the Servicer will deposit the payment into the Depository Account. The
Servicer will post the payment and initiate EFT transfer of Identified Funds to
the Receipts Account within one Payment Processing Day after deposit to the
Depository Account; provided, however, that Servicer may withhold for their
proper purpose amounts needed to offset previous overpayments to the Receipts
Account and to effect any other adjustment reasonably deemed necessary by the
Servicer to resolve an account balance discrepancy, including, by way of
example, but without limitation, (i) overpayments resulting from overestimated
balances due to retire or consolidate Loans, (ii) payments mistakenly recognized
as Identified Funds, wholly or in part, (iii) overdue servicing fees and charges
as authorized in Section 8.2, below, and (iv) Returned Check Charges, Late Fees
and Collection Costs pursuant to subsection (c), below. Monies so withheld may
be transferred to the Refund Account or otherwise transferred to the proper
party.

 

- 5 -



--------------------------------------------------------------------------------

(b) Unidentified Funds: Processing. Payments received by the Servicer, which are
not readily identified as payments on account of a particular Loan because of
the omission or absence of a scannable coupon or billing statement, or other
reason, will be further processed manually. Payments that are ultimately
recognized as payments on account of a particular Loan become Identified Funds
and will be posted and transferred in accordance with the provisions of
subparagraph (a), above.

(c) Charges to Borrower for Servicer’s Account. The Servicer is authorized to
charge to and collect from any Borrower, for the Servicer’s account, such
reasonable sums as agreed to by the Holder and the Borrower in appropriate
disclosures to compensate it for (i) activities that would not be necessary
except for a special request made by the Borrower or conduct of the Borrower
inconsistent with the terms of the contract between the Holder and the Borrower
(for example, but without limitation, Returned Check Charges, Late Fees,
Collection Costs, and retrieval and transmittal to Borrower of Borrower’s
payment history or amortization schedule). To the extent of any Identified Funds
attributable to a Loan, and from the first monies collected, the Servicer shall
be entitled to retain Returned Check Charges and Collection Costs. Late Fees
shall be the property of the Holder.

SECTION 3.5 Inquiries, Complaints and Reports. The Servicer will respond
promptly to any inquiries and complaints from the Holder, the Borrower, or the
Borrower’s school regarding Loans that the Servicer is servicing for the Holder.
The Servicer will make available to the Holder on a periodic basis, as agreed to
by the parties, reports, data extracts, and data tapes substantially in the form
prepared as of the date hereof (or as modified if necessary to comply with the
Regulations, the applicable Program Rules or applicable law or as otherwise
permitted by this Servicing Agreement) by the Servicer and generated by the
Servicer’s servicing system.

SECTION 3.6 Loan Acquisition. The Holder may from time to time acquire
portfolios of loans that it desires the Servicer to service on its behalf. If
the Holder and the Servicer mutually agree upon a conversion plan (including the
Servicer’s fees) for any such portfolio, the Holder may transfer to the Servicer
such portfolio for servicing hereunder. Such transferred portfolio of loans will
become Loans subject to this Servicing Agreement upon conversion to the
Servicer’s system.

SECTION 3.7 Obligations of the Holder.

(a) Forwarding Communications and Payments. If the Holder receives any
communications regarding a Loan, it will promptly forward those communications
to the Servicer in the manner in which the Servicer reasonably designates. The
Holder will also promptly forward to the Servicer any payments the Holder
receives on account of a Loan.

(b) Authorization and Power of Attorney. The Holder hereby authorizes the
Servicer on behalf of the Holder to communicate as the Holder’s agent with the
school and the Borrower by electronic means or otherwise, to issue checks and
electronically disburse funds as contemplated herein, to exchange information
pursuant to Regulations and applicable law with credit bureau organizations
selected by the Servicer, and to do or perform any other act for the purpose of
carrying out its obligations of servicing Loans. The Holder hereby appoints the

 

- 6 -



--------------------------------------------------------------------------------

Servicer as its lawful attorney-in-fact to sign in the name of the Holder such
documents as are necessary for the Servicer to perform its obligations as
contemplated under this Servicing Agreement. Each party will provide to the
other specimen authorized signatures upon request. The Holder will also execute
a specific power-of-attorney covering the foregoing as the Servicer may
reasonably request.

(c) Inquiries, Complaints and Reports. The Holder will cooperate with the
Servicer as necessary to respond promptly and appropriately to complaints and
inquiries concerning Applications and Loans.

ARTICLE FOUR

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Servicer’s Representations and Warranties. The Servicer represents
and warrants the following to the Holder:

(a) The Servicer is duly organized and qualified to do business in each
jurisdiction in which qualification is required for the activities contemplated
by this Servicing Agreement. The execution and performance of this Servicing
Agreement has been duly authorized by all necessary action and does not and will
not contravene any provision of law, rule or regulation applicable to the
Servicer.

(b) This Servicing Agreement constitutes a legal, valid and binding obligation
of the Servicer enforceable in accordance with its terms subject to bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally and
subject to equitable principles.

SECTION 4.2 Holder’s Representations and Warranties. The Holder represents and
warrants the following to the Servicer:

(a) The Holder is duly organized and qualified to do business in each
jurisdiction in which qualification is required for the activities contemplated
by this Servicing Agreement. The execution and performance of this Servicing
Agreement has been duly authorized by all necessary action and does not and will
not contravene any provision of law, rule or regulation applicable to the
Holder.

(b) This Servicing Agreement constitutes a legal, valid and binding obligation
of the Holder, enforceable in accordance with its terms subject to bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally and
subject to equitable principles.

ARTICLE FIVE

COVENANTS

SECTION 5.1 Servicer’s Covenants. The Servicer covenants and agrees that:

(a) The Servicer will (or will cause its subservicer or subcontractor to)
furnish specific Loan information to the Holder on request, will retain the Loan
documents and all computer and manual records, receipts, tapes and other papers
delivered to, acquired by or generated by the Servicer with respect to the
Loans, and will not destroy or dispose of them, or

 

- 7 -



--------------------------------------------------------------------------------

use the information contained therein or disclose the contents thereof to others
except as required or permitted under this Servicing Agreement or as required by
law. All such documents, records, receipts, tapes and papers must be retained by
the Servicer until the end of any period required by applicable law, including
the Regulations, and the Internal Revenue Code and any regulations issued
thereunder. The Loan documents, records, receipts, tapes and papers must be kept
in a manner to enable delivery to the Holder upon request on a timely basis;
however, unless Loan documents, records, receipts, tapes and papers relating to
the Loans are required to be maintained in paper form pursuant to Regulations or
the applicable Program Rules, or other applicable law, the Servicer is
authorized to destroy and dispose of any of them, provided that the Servicer has
retained them in retrievable imaged form or has recorded their contents
electronically and integrated such contents into the Servicer’s data base
pertaining to the Loans.

(b) The Servicer will permit the Holder during normal business hours to gain
real-time access to electronic information and data relating to the Loans, in
accordance with the applicable provisions of Attachment 4.

(c) The Servicer will make provision for physical security of its data
processing and record retention systems. The physical security provisions will,
at a minimum, restrict physical access to any and all Holder data to only those
individuals who have a legitimate business need to access the data. Physical
security controls will be tested on a regular basis to make sure that only
authorized individuals have physical access to the Holder’s data.

(d) The Servicer will make provision for data back-up and off-premises storage
of Holder data. The Servicer will promptly regenerate any lost, erased or
destroyed data. In the event of a disaster, the Servicer agrees to implement a
disaster recovery plan that will enable it to conduct due diligence and payment
processing within fifteen (15) Payment Processing Days and to regain all other
aspects of its ability to service the Loans within thirty (30) days after the
occurrence of a disaster.

(e) The Servicer will maintain appropriate information security controls
including:

 

  (xi) Access controls that restrict access to system resources and data to only
to those users who require access as part of their job responsibilities. The
Servicer will update access rights based on personnel or system changes and
periodically review users’ access rights at an appropriate frequency based on
the risk to the application or system. The Servicer will implement appropriate
Acceptable-Use Policies (“AUPs”) for each system or application and will require
users to adhere to the AUPs as part of the Servicer’s Information Security
Policy.

 

  (xii) Authentication controls appropriate to the level of risk in order to
protective sensitive electronic Holder data and information.

 

  (xiii) Appropriate network access controls that secure the computer networks
to protect against unauthorized access.

 

  (xiv)

Operating systems access controls that secure access to the operating systems of
all system components by: securing access to system utilities; restricting and
monitoring privileged access; logging and monitoring user

 

- 8 -



--------------------------------------------------------------------------------

  or program access to sensitive resources and alerting on security events;
updating the operating systems with security patches, and securing the devices
that can access the operating system through physical and logical means.

 

  (xv) Application access controls that control access to applications by using
authentication and authorization controls appropriately for the risk level of
the application, and monitoring of access rights to ensure they are the minimum
required for the user’s current business needs.

 

  (xvi) Remote access controls that provide secure remote access connectivity
and appropriate user validation and authentication, and which can be deactivated
on an individual user basis as may be required; controlling remote access
through management approvals and subsequent audits, logging and monitoring of
remote access, and using strong authentication and encryption to secure
communications.

 

  (xvii) Use of encryption to protect information and mitigate the risk of
disclosure or alteration of sensitive information stored on backup tapes or
while being shipped or transported via courier service.

 

  (xviii) Malicious code controls that protect against the risk of malicious
code, including but not limited to using anti-virus products on clients and
servers; using appropriate blocking strategy on the network perimeter; filtering
input to applications; and creating, implementing, and training staff in
appropriate computing policies and practices.

 

  (xix) Intrusion detection and monitoring controls that allows the Servicer to
detect and respond to information system intrusions.

 

  (xx) With respect to information that is “non-public personal information” (as
defined in the GLB Regulations) that is disclosed or provided by the Holder to
the Servicer in connection with this Servicing Agreement, the Servicer agrees,
subject to the terms hereof and the limitations of liability set forth herein,
that in performing its obligations under this Servicing Agreement, the Servicer
shall comply with all reuse, redisclosure, or other customer information
handling, processing, security, and protection requirements that are
specifically required of a non-affiliated third-party processor or servicer (or
subcontractor) under the GLB Regulations and other applicable federal consumer
privacy laws, rules, and regulations. Without limiting the foregoing, the
Servicer agrees that:

 

  (A)

The Servicer is prohibited from disclosing or using any “nonpublic personal
information” (as defined in the GLB Regulations) disclosed or provided by the
Holder’s behalf to the Servicer, except solely to carry out the purposes for
which it was disclosed, including use under an exception contained in 12 CFR
sections 40.14 or 40.15 or 16 CFR sections 313.14 or 313.15, as applicable, of
the GLB

 

- 9 -



--------------------------------------------------------------------------------

  Regulations in the ordinary course of business to carry out those purposes;
the Servicer will maintain records in accordance with the Servicer’s Customer
Identification Program guidelines in accordance with 31 CFR 103.121; and

 

  (B) The Servicer has implemented and will maintain an information security
program designed to meet the objectives of the Interagency Guidelines
Establishing Standards for Safeguarding Customer Information, Final Rule (12 CFR
Part 30, Appendix B) and the Federal Trade Commission’s Standards for
Safeguarding Customer Information (16 CFR Part 314).

(f) The Servicer will comply with all audit activities required under the
Regulations, and the applicable Program Rules and will permit and assist any
Holder official or authorized agent, or governmental agency having regulatory
authority over the Holder, during the Servicer’s regular business hours, to
examine and audit the books and records of the Servicer applicable to the Loans
and to inspect the facilities, operations and operating procedures used or
available for use to service the Loans.

(g) The Servicer agrees to advise the Holder within five (5) business days of
the Servicer’s receipt of any final report issued by any state or federal
governmental entity of the Servicer’s material noncompliance with the
Regulations or applicable laws affecting the Loans.

(h) The Servicer has the right to change any part or all of its equipment, its
servicing system, computer or data processing programs and any procedures,
forms, reports and methods in connection with the services performed hereunder
so long as the Servicer continues to service the Loans in conformance with the
requirements herein. Material changes to services provided and controls must be
approved by the Holder wherein such approval shall not be unreasonably withheld.
It is specifically understood that the intent of this paragraph is to allow the
Servicer flexibility over the methods and techniques of servicing subject to
full compliance with substantive terms of this Servicing Agreement. The Servicer
agrees to seek the Holder’s approval of any change that persons similarly
situated to the Servicer would in their reasonable judgment deem to be a
material change made pursuant to this paragraph.

(i) During the term of this Servicing Agreement, the Servicer shall maintain at
least the following insurance with financially sound and reputable insurers:

 

  (A) Liability Insurance:

 

  (1) Commercial General Liability insurance in an amount not less than
$1,000,000 per occurrence, $2,000,000 aggregate for claims arising out of Bodily
Injury, Property Damage and Personal Injury, and broad form contractual
liability insurance to insure against any Bodily Injury, Property Damage or
Personal Injury arising out of this Servicing Agreement.

 

  (2) Umbrella Excess Liability in an amount of at least $10,000,000 each
occurrence/aggregate excess of above.

 

- 10 -



--------------------------------------------------------------------------------

  (B) Financial Institution Blanket Bond including Fidelity, Premises, Transit,
Computer Crime (Funds Transfer) in an amount not less than $15,000,000 per loss
and aggregate which shall respond to loss involving assets of the Holder under
the care, custody, and control of the Servicer.

 

  (C) Errors and Omissions/Professional Liability insurance in an amount not
less than $2,500,000 each claim and aggregate which shall respond to claims for
wrongful acts, errors, and omissions arising out of the Servicer’s performance
of or failure to perform its obligations to the Holder under this Servicing
Agreement.

On request of the Holder, made not more often than annually, the Servicer shall
deliver to the Holder, official certificates issued by the insurer to the
Servicer or an applicable Affiliate and evidencing the coverage specified above.

(j) The Holder will have the right to conduct internal control and/or audit
reviews of the Servicer’s provision for physical security, information security,
compliance regulations, adherence to this Servicing Agreement, and other issues
after giving the Servicer appropriate notice.

ARTICLE SIX

SERVICE PERFORMANCE MEASURES

SECTION 6.1 Service Performance Measures. Except as may be otherwise agreed upon
by the Holder, the Servicer shall perform its duties as outlined in the attached
Service Performance Measures (Attachment 2) using reasonable care, applying that
degree of skill, attention, and technological innovation that the Servicer
exercises generally with respect to comparable student loans that the Servicer
services on behalf of its Affiliates, all in accordance with Regulations, the
applicable Program Rules, and other applicable law.

SECTION 6.2 Compliance with Service Performance Measures. The Servicer shall
comply with the specific time frames, reliability rates, and procedures set
forth in the Service Performance Measures (Attachment 2 hereto), as the same may
be modified in accordance with this Section 6.2. Both parties acknowledge that
industry norms and marketplace preferences dictate changes to performance
service levels from time to time. The Servicer retains the right to modify
Service Performance Measures relating to servicing so long as (a) the
modifications apply to all Private Loans of the same type as the Loans serviced
by the Servicer hereunder, regardless of the identity of the owner/holder, and
(b) the modifications do not: (i) cause a violation of applicable law,
Regulations, or the applicable Program Rules, (ii) materially and adversely
affect the Servicer’s or the Holder’s ability to perform Loan servicing in a
professional, cost-efficient, and customer-oriented manner, or (iii) cause such
servicing to fall below industry standards as demonstrated in benchmarking
studies conducted by or for the Servicer.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE SEVEN

TERM, TERMINATION, AND TRANSFER

SECTION 7.1 Term.

(a) Except as provided in Section 7.2, below, with respect to specific Loans,
the term of this Servicing Agreement (the “Term”) commences as of the Effective
Date and continues in full force and effect for so long as any of the Loans
remain outstanding, unless sooner terminated in accordance with its terms.

SECTION 7.2 Termination as to Specific Loans. This Servicing Agreement shall
terminate as to a specific Loan upon (i) write-off of such Loan pursuant to the
policies described in Section 7.5 below, (ii) the payment in full of all
principal and interest by or on behalf of the Borrower, (iii) the purchase or
other acquisition of such Loan by the Servicer or its Affiliates in accordance
with the terms hereof, or (iv) the sale of such Loan by the Holder in accordance
with Section 11.3 below. Whether or not this Servicing Agreement is terminated
with respect to specific Loans pursuant to any of clauses (i) – (iv) above, it
shall remain in full force and effect with respect to all other Loans.

SECTION 7.3 Procedures for Deconversion of Loans. Within thirty (30) days after
delivery of a proper notice of termination of this Servicing Agreement pursuant
to this Article Seven, Section 8.2, Section 9.2 or Section 10.5, a schedule and
procedure for the orderly deconversion of Loans will be agreed to by the
Servicer and the Holder. The parties will cooperate with each other to resolve
problems that arise during or as a result of the deconversion process. Except
for deconversions of Loans pursuant to Section 9.2, below, the Holder shall pay
the deconversion fees specified in Attachment 1 (and such deconversion fees will
be payable, without limitation, upon any deconversion of the Loans that occurs
upon the expiration of the Term of this Servicing Agreement). In addition, the
Holder shall pay the removal fees specified in Attachment 1 with respect to
other removals of Loans, as set forth in Attachment 1 (and described in Note 2
of Attachment 1).

SECTION 7.4 Agreement Extension. If, despite the reasonable efforts of the
parties, deconversion (i.e., transfer or removal) cannot be completed by the
effective date of termination, then, as to all Loans not removed, this Servicing
Agreement will extend automatically through the date upon which removal
procedures are completed. Provided the Servicer has acted in good faith, if the
failure to effect the removal of all such Loans continues for four months or
more beyond the effective date of termination, then in addition to any increases
already provided for in Attachment 1, the fees payable by the Holder shall be
increased by an amount equal to 10.0% of the fees that are then in effect,
effective as of the end of such four-month period.

SECTION 7.5 Policies Regarding Loan Balance Adjustments Through Write-Offs,
Write-Downs, and Write-Ups. Except with the prior consent of the Holder or as
authorized herein, the Servicer shall not write off or write down any Loan
balance. In the course of normal operations, and in accordance with the
requirements of the Regulations, the applicable Program Rules, and the same
customs, policies, and procedures followed by the Servicer with respect to
similar loans serviced by it on behalf of its Affiliates, as the same may be
modified from time to time, the Servicer may systematically and routinely adjust
individual Loan accounts and Borrower accounts by writing off, writing down, or
writing up balances deemed uncollectible or cost-ineffective to rectify.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 7.6 Survival of Terms. Notwithstanding the termination of this Servicing
Agreement, the provisions of Article Three with respect to remission of payments
belonging to the Holder will survive and continue in full force and effect. Any
liabilities of either party to the other party incurred prior to termination of
this Servicing Agreement shall survive the termination of this Servicing
Agreement.

ARTICLE EIGHT

COMPENSATION

SECTION 8.1 Compensation. The Holder will compensate the Servicer for its
services in accordance with the schedule of fees set forth in Attachment 1 to
this Servicing Agreement. Such fees listed in Attachment 1 may be subject to
increase to the extent that a demonstrable increase occurs in the cost incurred
by the Servicer in providing the services to be provided hereunder due to
changes in applicable governmental regulations or Program Rules or increases in
U.S. Postal Service rates.

SECTION 8.2 Time of Payment; Interest Accrual; Set-Off; Holder Default. Fees
shall be invoiced monthly in arrears and shall be paid within thirty (30) days
of receipt of invoice. In any event, Servicer is required to provide not less
than seven (7) days’ notice of a request for payment. If the bill is not paid
when due, interest on the unpaid balance shall accrue at the rate of the prime
interest rate plus 5% per annum. If the bill (including accrued interest) is not
paid within thirty (30) days after the due date, the Servicer shall be entitled
to a set-off against funds within Servicer’s possession or control including,
without limitation, funds representing payments collected on behalf of the
Holder. If the bill (including accrued interest) is not paid by the Holder
within forty-five (45) days of delivery to the Holder of notice of nonpayment
from the Servicer given in accordance with the notice provisions hereof, or
immediately upon the occurrence of a Holder Insolvency Event (in such case, a
“Holder Default”), the Servicer may terminate its obligations hereunder, subject
only to its duty to cooperate with the Holder pursuant to Article Seven. The
Servicer shall not be liable to the Holder for any loss, cost, or expense
suffered by the Holder and arising from the proper exercise of the right of
set-off herein granted or the proper termination of Servicer’s obligations
because of a Holder Default. The Servicer’s remedies are intended to be
cumulative and the exercise or failure to exercise any one such remedy on a
particular occasion shall not affect the Servicer’s right to exercise any other
remedy on that occasion or the Servicer’s right to exercise any one or more such
remedies on any other occasion.

SECTION 8.3 Special Services. If special services are requested by the Holder,
the Holder and the Servicer shall agree on pricing in advance. The Holder shall
reimburse the Servicer for all special services agreed to be performed by the
Servicer in accordance with the applicable terms, if any, of Attachment 1
hereto.

ARTICLE NINE

BREACH AND DEFAULT

SECTION 9.1 Material Breach. For the purposes of this Servicing Agreement, a
“Material Breach” is (i) a failure by the Servicer to materially perform any of
its obligations hereunder, or (ii) a failure by a subservicer or subcontractor
to materially comply with a servicing requirement set forth in this Servicing
Agreement, and the corresponding inability of

 

- 13 -



--------------------------------------------------------------------------------

the Servicer to comply on its own with such requirement or to force compliance
by such subservicer or subcontractor. With respect to any Service Performance
Measure, no breach of a Service Performance Measure shall be deemed a Material
Breach unless it is the sole proximate cause of a clearly demonstrable loss to
the Holder in excess of $10,000.00 or is part of a persistent pattern of
non-compliance with the Service Performance Measures such that the Holder is
deprived of the benefit of its bargain. The Servicer shall be afforded in all
cases notice and the opportunity to cure as provided in Section 12.4 below.

SECTION 9.2 Servicer Default. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:

(a) a Material Breach by the Servicer that has not been cured in accordance with
Section 12.4; or

(b) a Servicer Insolvency Event;

then, so long as the Servicer Default shall not have been remedied, the Holder
may terminate this Servicing Agreement upon thirty (30) days’ written notice to
the Servicer (or in the case of a Servicer Insolvency Event, immediately upon
written notice) and may initiate the transfer process pursuant to the applicable
termination and transfer provisions of this Servicing Agreement.

ARTICLE TEN

LIABILITY AND INDEMNIFICATION

SECTION 10.1 Servicer’s Liability. The Servicer shall be liable to the Holder
for any claim, loss, cost, damage, liability or expense, including any claim,
loss, cost, damage, liability or expense that may be imposed on, incurred by or
asserted against the Holder resulting from Servicer’s negligence, willful
misfeasance, bad faith, or breach of any obligation, representation, warranty,
or covenant under this Servicing Agreement. Other than in the event of the
Servicer’s willful misfeasance or bad faith, the Servicer’s liability under this
Servicing Agreement shall be limited to the lesser of (a) the total amount of
the compensation theretofore paid to the Servicer under Article Eight of this
Servicing Agreement or (b) $10 million. In no event shall the Servicer be liable
to the Holder for consequential, exemplary or punitive damages.

The Servicer shall not be liable to the Holder pursuant to this Section 10.1 or
otherwise for any loss or damage incurred by the Holder arising from any
incorrect or incomplete information provided by the Holder, or for the failure
of the Holder to comply with its obligations. The Servicer may rely in good
faith on any information or document of any kind reasonably believed by the
Servicer to be properly executed and submitted by an authorized person
respecting any matters arising under this Servicing Agreement. In addition, by
way of further limitation, where the exercise of discretion by the Servicer in
order to carry out its duties is required or permitted hereunder, the Servicer
shall not be liable for any error of judgment made in the good faith exercise of
such discretion.

Except as otherwise provided in this Servicing Agreement, the Servicer shall not
be under any obligation to appear in, prosecute or defend any legal action where
it is not named as a party; provided, however, that the Servicer may undertake
any reasonable action that it may deem necessary or desirable in respect of this
Servicing Agreement and the rights and duties of the parties hereunder.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 10.2 Indemnification by Servicer. The Servicer, after notice and
opportunity to cure as provided in Section 12.4, below, will indemnify and hold
the Holder harmless from any claim, loss, cost, or expense, including reasonable
attorneys’ fees, and that results from (i) any material failure of the Servicer
to comply with the terms of this Servicing Agreement, or (ii) the failure of any
warranty given or representation made by the Servicer in this Servicing
Agreement.

SECTION 10.3 Indemnification by Holder. The Holder will indemnify and hold the
Servicer harmless from any loss, cost, or expense suffered or incurred by the
Servicer, including reasonable attorneys’ fees, that results from (i) any action
of the Servicer authorized by this Servicing Agreement or otherwise authorized
by the Holder, (ii) any material failure of the Holder to comply with the terms
of this Servicing Agreement, or (iii) the failure of any warranty given or
representation made by the Holder in this Servicing Agreement. In particular,
but without limitation, to the extent that the Servicer is required pursuant to
Section 10.1 to appear in or is made a defendant in any legal action or other
proceeding relating to the servicing of the Loans, the Holder shall indemnify
and hold the Servicer harmless from all cost, liability or expense of the
Servicer (including, without limitation, reasonable attorney fees) not arising
out of or relating to the failure of the Servicer to comply with the terms of
this Servicing Agreement.

SECTION 10.4 Certain Rights of the Indemnifying Party. A party with the
responsibility to indemnify hereunder (an “Indemnifying Party”) shall control
the defense or settlement of any third-party claim. The other party (the
“Indemnified Party”) may participate in, but not control, any defense or
settlement of any third-party claim to be indemnified by the Indemnifying Party,
in which event the Indemnified Party will bear its own costs and expenses with
respect to such participation, except as set forth in the following sentence.
Notwithstanding the foregoing, the Indemnified Party may take over the control
of the defense or settlement of a third party claim if (i) the Indemnifying
Party fails to appear in or to defend such claim, in which event the
Indemnifying Party shall indemnify the Indemnified Party for the Indemnified
Party’s costs and expenses in connection with such defense or settlement or
(ii) the Indemnified Party irrevocably waives its right to indemnity with
respect to such third-party claim.

SECTION 10.5 Force Majeure. Notwithstanding the foregoing, if either party is
rendered unable, in whole or in part, by a force not reasonably within the
control of that party (including acts of God, acts of war, riots, insurrections,
illegality of performance, strikes or other industrial disturbances, fires,
earthquakes, hurricanes, floods and other disasters) to satisfy its obligations
under this Servicing Agreement, such party shall not be deemed to have breached
any such obligation upon delivery of written notice of such event to the other
party hereto, for so long as such party remains unable to perform such
obligation as a result of such event. If either party is unable to materially
perform its obligations under this Servicing Agreement and its performance is
excused pursuant to this paragraph for a period of at least thirty (30) days,
the other party may terminate this Servicing Agreement upon at least three
(3) business days’ prior written notice.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE ELEVEN

ASSIGNMENTS AND SUBCONTRACTS

SECTION 11.1 General Rule. Except as provided in this Article Eleven, no party
may assign its rights or delegate its duties under this Servicing Agreement
without the prior written consent of the other party, and any such purported
assignment shall be void and without effect.

SECTION 11.2 Mergers and Reorganizations. Each party agrees that upon (a) any
merger or consolidation of such party into another person or entity, (b) any
merger or consolidation to which such party is a party that results in the
creation of another person or entity, or (c) any person or entity succeeding to
the properties and assets of such party substantially as a whole, such party
shall cause such person or entity (if other than such party) to execute an
agreement of assumption to perform every obligation of such party hereunder.

SECTION 11.3 Sale of Loans. In the event that during the Term of this Servicing
Agreement, as the same may be extended, the Holder proposes to sell any Loans
serviced hereunder, the Holder shall provide to the Servicer at least thirty
(30) days’ prior written notice of the proposed sale, including the name of the
proposed purchaser, the name of the responsible contact at the proposed
purchaser, and the date of the proposed sale.

Any such sale shall be subject to:

 

  (i) the purchaser’s having a servicing agreement with the Servicer covering
the type of Loan being sold, and

 

  (ii) the Servicer’s approval of the financial condition of the purchaser,
which approval shall not be unreasonably withheld.

The Holder must pay, or cause such purchaser to pay, to Servicer a reasonable
transfer fee in connection with such sale, as set forth in Attachment 1 hereto.
The Holder shall indemnify the Servicer and hold the Servicer harmless from any
loss, cost, or expense arising from the sale of Loans serviced hereunder and
from any claim by the purchaser or purchaser’s successors and assigns in
conflict with the Servicer’s right hereunder.

SECTION 11.4 Subcontracts; Assignment to Servicer’s Legal Successor. The
Servicer has the right to employ subcontractors to perform activities associated
with or in support of the services provided hereunder. Notwithstanding any
provision of this Servicing Agreement that requires Servicer to perform any
particular service for the Holder, or to comply with any particular Service
Performance Measures, or to perform any other obligation hereunder, or to accept
liability for any aspect of servicing such Loans, if servicing of the applicable
Loans is performed by any subservicer or subcontractor pursuant to a
subservicing agreement or subcontracting agreement and the subservicing
agreement or subcontracting agreement does not require the subservicer or
subcontractor to comply with the particular Service Performance Measures set
forth in this Servicing Agreement, or to perform any one or more of the other
obligations hereunder with respect to such Loans, then if the Servicer is unable
to force compliance by such subservicer or subcontractor with the requirements
set forth in this Servicing Agreement, the Holder’s remedy shall be limited to
treating the failure as a Material Breach under Section 9.1. Except to the
extent set forth earlier in this Section 11.4, the Servicer shall remain fully
obligated hereunder for the performance by any subcontractor of services
hereunder. The Servicer may assign its rights and delegate its duties hereunder
to any legal successor of the Servicer. Upon the written request of the Holder,
the Servicer shall provide

 

- 16 -



--------------------------------------------------------------------------------

information regarding the name and qualifications of any significant
subcontractor. With respect to all such subcontracts entered into after the
Effective Date of this Servicing Agreement, the Servicer will obtain the prior
approval of the Holder of any offshore entity that is to serve as a
subcontractor if such entity is to have access to the non-public personal
information of the Holder’s customers, which approval will not be unreasonably
withheld or delayed; provided, however, that if the Holder approves such an
offshore subcontractor for the purposes of this Section 11.4 for a specific
service, such subcontractor shall be deemed approved to perform other services
that are reasonably defined as being within the same category of services. For
example, if a subcontractor is approved to perform in-bound call center activity
where the subcontractor will have access to the non-public personal information
of the Holder’s customers, such subcontractor shall be deemed approved to
perform outbound call center activity if the scope of the Servicer’s subcontract
with such subcontractor is subsequently expanded. Similarly, if a subcontractor
is approved to perform specific account processing activities where the
subcontractor will have access to the non-public personal information of the
Holder’s customers, such subcontractor shall be deemed approved to perform other
account processing activities if the scope of the Servicer’s subcontract with
such subcontractor is subsequently expanded.

ARTICLE TWELVE

NOTICES AND REPRESENTATIVES; DISPUTE RESOLUTION

SECTION 12.1 Notices. All notices, requests and other communications hereunder
shall be in writing and will be deemed to have been duly given only if delivered
personally, sent by nationally recognized overnight courier, or mailed by
certified mail, return receipt requested, to the parties at the following
addresses:

If to the Holder:

 

     

         

        

 

        

 

         Attention:                                        with a copy to:      
  

         

        

 

        

 

         Attention:                                        

If to the Servicer:

 Navient Solutions, Inc.

 11100 USA Parkway

 Fishers, IN 46037

 Attention: Senior Vice President, Financial Institution Sales

 

- 17 -



--------------------------------------------------------------------------------

with a copy to:

Navient Solutions, Inc.

2001 Edmund Halley Drive

Reston, VA 20191

Attention: Legal Department

All such notices, requests and other communications shall (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by nationally recognized overnight courier to the
address as provided in this Section, be deemed given upon receipt, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Section, be deemed given upon receipt (in each case regardless of whether
such notice, request or other communication is received by any other person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section). Any party from time to time may change its address or
other information for the purpose of notices to that party by giving notice
specifying such change to the other party hereto.

SECTION 12.2 Representatives. Each of the Holder and the Servicer will designate
one or more persons to consult with the other party to resolve day-to-day
operating questions that arise in the performance of this Servicing Agreement
and will notify the other party of the identity of the representatives so
designated. The designation of such representatives may specify reasonable
limitations upon their authority, but each of the representatives will have the
authority, on behalf of the party represented, to resolve questions arising
under the Service Performance Measures.

SECTION 12.3 Administrative Dispute Resolution. The parties will endeavor in
good faith to achieve amicable resolution of all disputes and disagreements
arising hereunder, if any, with a view to the avoidance of litigation. In the
event that a question arises under this Servicing Agreement the resolution of
which is beyond the authority of one or both of the parties’ representatives
designated under Section 12.2 or upon which such representatives cannot agree
despite good faith consultation, the parties shall make diligent and prompt
effort to resolve the question through the intervention of senior officers with
plenary authority to waive an interpretive stance taken by the party represented
and/or, on behalf of such party, to negotiate and agree to any amendment to this
Servicing Agreement. Each party may rely on the representation of any officer of
the other party of the rank of Vice President or higher (other than a
representative appointed pursuant to Section 12.2) who asserts in writing that
he or she is acting on behalf of that party under the provisions of this
Section 12.3. In aid of this Section 12.3, whenever reasonably requested by the
other party, each party will provide a current list identifying its officers by
name and title.

SECTION 12.4 Opportunity to Cure. In the event of a failure by the Servicer to
comply with any provision of this Servicing Agreement, no action may be
commenced by the Holder to enforce such provision unless the Holder has first
given written notice of such non-compliance to the Servicer in accordance with
the notice provisions of this Servicing Agreement and has afforded the Servicer
an opportunity to cure as specified in this Section 12.4. If the failure to
comply is a failure to make a required deposit or otherwise expressly to pay
money to or for the Holder (a “Monetary Breach”), the Servicer shall be accorded
a period of ten (10) days after such notice to make the deposit or otherwise pay
the money that is expressly required to be paid. If the failure to comply is not
a Monetary Breach, the Servicer shall be entitled to a reasonable period of time
after such notice in order to remedy the failure. As used in the preceding
sentence, the term “reasonable period of time” means a period of time that is
reasonable under

 

- 18 -



--------------------------------------------------------------------------------

the circumstances, taking into account the nature of the failure, the ease or
difficulty of an appropriate remedy, and the harm likely to be suffered with the
passage of time, but in any event not less than thirty (30) days and not more
than one hundred twenty (120) days after such notice. If the failure asserted by
the Holder is disputed by the Servicer, the parties will use such reasonable
period of time to attempt to resolve the dispute through the administrative
dispute resolution procedure described in Section 12.3, above.

ARTICLE THIRTEEN

MISCELLANEOUS

SECTION 13.1 Captions, Attachments and Schedules. The captions used in this
Servicing Agreement are for convenient reference only and do not define, limit,
describe or modify the meaning of the text of the Servicing Agreement. The
attachments and schedules hereto are an integral part hereof, and all references
herein to this Servicing Agreement shall be deemed to refer as well to such
attachments and schedules.

SECTION 13.2 Confidentiality; Servicer’s Press Releases and other Public
Announcements. The contents of this Servicing Agreement, together with all
supporting documentation, exhibits, attachments, schedules, and any amendments
thereto which form the basis of the business relationship between the Holder and
the Servicer, together with all negotiating, explanatory and interpretive
materials pertaining thereto including, without limitation, all related
correspondence between the parties, will be held in the strictest confidence by
the Holder and the Servicer. Each party will make appropriate efforts to ensure
that such information is not disclosed or otherwise discussed with any third
parties except as hereunder provided, or as required for financing purposes,
audit purposes, legal advice, as otherwise required by law, regulations, or as
agreed to by the parties. Prior to distributing any press release pertaining to
this Servicing Agreement or the relationship between the parties, the Holder
will disclose the proposed contents thereof to the Servicer and will consult
with the Servicer as to the accuracy and advisability of such press release or
other public announcement.

SECTION 13.3 Liability of Individuals. No director, officer, or employee of any
party (or of the general partners in such party) shall be subject to any
liability for errors in judgment or for any action taken, or for refraining from
taking any action, provided such error, action or inaction was made in good
faith.

SECTION 13.4 Relationship of Parties. The Servicer is an independent contractor
and, except for the services to be performed as set forth herein, is not and
will not hold itself out as an agent of the Holder. Nothing herein contained
shall create or imply a general agency relationship between the Servicer and the
Holder, nor shall this Servicing Agreement be deemed to constitute a joint
venture or partnership between the parties.

SECTION 13.5 Counterparts. This Servicing Agreement may be executed in
counterparts each of which shall be an original and all of which shall
constitute but one and the same instrument.

SECTION 13.6 Severability. If a court of competent jurisdiction holds any
provision of this Servicing Agreement inoperative or unenforceable either
generally or as applicable in any particular situation, it is the intention of
the parties that such invalid or unenforceable provisions be reduced in scope or
eliminated by the court, but only to the extent deemed necessary by the court to
render the provisions of this Servicing Agreement reasonable and enforceable.

 

- 19 -



--------------------------------------------------------------------------------

SECTION 13.7 Remedies Not Exclusive. No remedy by the terms of this Servicing
Agreement conferred upon or reserved to either party hereto is intended to be
exclusive of any other remedy existing at law or in equity.

SECTION 13.8 Non-Discrimination. In servicing Loans pursuant to this Servicing
Agreement, the Servicer will not discriminate on the basis of race, color,
religion, national origin, sex or marital status, or age (provided the applicant
has the capacity to contract), or because all or part of the applicant’s income
derives from any public assistance program, or because the applicant has in good
faith exercised any right under the Consumer Credit Protection Act.

SECTION 13.9 Lending Policy. The Lending Policies attached hereto as Attachment
5 are hereby incorporated herein as the applicable Lending Policies as of the
Effective Date, and the Lending Policies, as amended from time to time, are also
hereby incorporated as part of this Servicing Agreement. The Lending Policies
must be able to be reasonably administered by the Servicer, be consistent with
the provisions of this Servicing Agreement, Regulations, the applicable Program
Rules and applicable law, and cannot be amended without sufficient prior notice
to the Servicer to allow implementation of any servicing modifications. The
Lending Policies will be reviewed and updated by the Holder if deemed necessary
on at least an annual basis or as required by Regulations or applicable law or
as any Program Rule changes may occur. To the extent that a change in the
Holder’s Lending Policies require the Servicer to implement operational changes
or systems modifications, the cost of such changes and modifications may be
borne by the Holder.

SECTION 13.10 Governing Law. This Servicing Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard
for principles of conflicts of law that would require the application of the law
of a jurisdiction other than the State of Delaware.

SECTION 13.11 Entire Agreement; No Amendment Except in Writing. This Servicing
Agreement and the agreements referred to herein shall constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements between the parties with respect to such subject
matter. This Servicing Agreement may not be amended except by a subsequent
written agreement signed by the parties.

SECTION 13.12 Waiver. The waiver or failure of a party to exercise in any
respect any right provided for herein shall not be deemed a waiver of any
further right herein.

ARTICLE FOURTEEN

SUPPLEMENTARY PRODUCTS AND SERVICES

SECTION 14.1 Supplementary Products and Services. The Servicer and the Holder
may agree from time to time, in writing, for the Servicer to support
supplemental lending and servicing products and services for the benefit of the
Holder and the Holder’s borrowers. Except as the parties may subsequently agree
in writing, however, no other supplemental product or service will be supported
by the Servicer.

[SIGNATURE PAGE FOLLOWS.]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Agreement to
be duly executed and delivered as of the Effective Date.

 

[HOLDER NAME]     NAVIENT SOLUTIONS, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

- 21 -



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS

ATTACHMENT 1: Monthly Fees and Activity Based Charges Schedule

ATTACHMENT 2: Service Performance Measures

ATTACHMENT 3: Servicer Reporting

ATTACHMENT 4: Data Access for Owners and Borrowers

ATTACHMENT 5: Lending Policy

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 2: Service Performance Measures

As provided for in Section 6.2 of the Servicing Agreement, the following
outlines quantifiable and minimum allowable Service Performance Measures to be
provided by Servicer. Generally, the Servicer agrees to report performance to
the Holder by the end of the month immediately following the reported period’s
end. For example, an annual report for period ending 12/31/14 will be provided
by 01/31/15.

 

Activity

  

Performance Goal

Forms Processing Time - Hardcopy

   95% within 5 days    100% within 10 days

Borrower Inquires Processing Time - Hardcopy

   95% within 5 days    100% within 10 days

Borrower Inquiries Processing Time - Internet

   95% within 3 days    100% within 10 days

Enrollment Updates Processing Time1

   85% within 30 days    100% within 45 days

Borrower Payments Deposited

  

99% of all identifiable borrower payments

deposited/posted within 2 business days;

100% within 3 days

Servicing CCO 50/20 Service Level2

   50% within 20 seconds

 

 

1  Enrollment updates are prioritized by loan status; items processed beyond 30
days are those in, and remaining in, an interim status.

2  Call Center 50/20 Service Level defined as “Percent of Operator Calls
Answered Within First 20 Seconds”.



--------------------------------------------------------------------------------

ATTACHMENT 3: Servicer Reporting

Standard Monthly Reporting Applicable to the Serviced Loans

The Servicer will make available to the Holder on a monthly basis a standard set
of reports. Reports will be available in the format described in the table
below. Reconciliation reporting will be available by the 15th business day of
the month. Most other reports will be available by the 6th business day of the
month.

 

Report

Number

  

Report Name

  

Media

  

Report Description

OPSF0002    Daily Activity Summary Report    On line access    Daily summary of
program balance and accounting transactions OPSF0003    Monthly Activity Summary
Report    On line access    Summary of program balance and accounting
transactions at month-end OPSF0004    Activity Detail Report    On line access
   Daily detail of program balance and accounting transactions OPSF0005   
Monthly Activity Detail Report    On line access    Monthly detail of program
balance and accounting transactions OPSF0006    Monthly Delinquency Summary
Report    On line access    Summary of outstanding principal and borrower
interest by delinquency or claim status OPSF0007    Monthly Characteristics
Summary Report    On line access    Summary of outstanding principal by status
and terms of maturity OPSF0008    Monthly Borrower Detail Report    On line
access    Detail of borrower/loan activity at account level, including loan
balance OPSF0009    Monthly Delinquency Detail Report    On line access   
Detail of outstanding principal and borrower interest by delinquency or claim
status LFHOW01    Owner Daily Cash Transactions Posted    On line access   
Daily cash totals and details for payment, refund, and reversal transactions N/A
   Servicing Invoice    Hardcopy    Monthly invoice detailing servicing fees for
the prior month.

Ad Hoc Reports

Ad hoc reporting may be provided upon agreement with Servicer. The Holder will
be charged for such reports in accordance with the schedule of fees in
Attachment 1.

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 4: Data Access for Owners and Borrowers

The Holder can access borrower and loan information on the Servicer’s FDR System
through the following means:

 

  (1) Internet access using an internet browser

 

  (2) Data updates or extract files delivered in a machine-readable format

In addition, Borrowers have limited internet access to certain account
information.

 

5. Internet Account Access for Holder

The Holder has the option of using a standard Internet browser to access
individual borrower account detail by logging on to the
Servicer’s—www.navient.com. If the Holder desires this type of access, it must
first establish a user ID and password.

 

6. Data Updates/Extract Files

The Servicer can provide monthly extracts of FDR servicing data for transfer to
the Holder in machine-readable format. The following fields represent a small
portion of the detail available on each loan.

 

  •   Social Security Number

 

  •   Full Name

 

  •   Date of Birth

 

  •   Address and Telephone Number

 

  •   School

 

  •   Total Disbursed Principal

 

  •   Payment Amount and Payment Due Date

 

  •   Current Principal Outstanding

 

  •   Current Accrued Interest

 

  •   Deferment History

 

  •   Cosigner/Co-maker/Reference

 

  •   Claim Detail

 

7. Internet Account Access for Borrowers

Borrowers can also establish a user ID and password to access their individual
account information.

 

- 1 -



--------------------------------------------------------------------------------

ATTACHMENT 5: Lending Policy

As agreed to by the Holder and the Servicer, in accordance with the guidelines
set forth in the applicable Private Loan Program document developed by the
Holder.

 

- 1 -